Exhibit 10.32

﻿

U.S. $35,000,000


LOAN AND SECURITY AGREEMENT


dated as of March 31, 2017


among


U.S. BANK NATIONAL ASSOCIATION,
as Bank,


SigmaTron International, Inc.,
as Borrower


and


THE OTHER PARTIES HERETO THAT
ARE DESIGNATED AS CREDIT PARTIES

﻿

﻿

﻿

﻿

﻿

 

 

 

8533106v11 3/31/2017 9:46 AM

2834.301

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

﻿

﻿

 

 

﻿

 

Page

1

DEFINITIONS.

1 

1.1.

Defined Terms

1 

1.2.

Classification of Loans and Borrowings

25 

1.3.

Terms Generally

25 

1.4.

Accounting Terms; GAAP

26 

1.5.

Rates

26 

2

THE CREDITS.

26 

2.1.

Revolving Commitment

26 

2.2.

Loans and Borrowings.

26 

2.3.

Requests for Borrowings; Disbursements of Loans

27 

2.4.

Letters of Credit.

28 

2.5.

Interest Elections.

31 

2.6.

Termination of Revolving Commitment.

32 

2.7.

Repayment of Loans; Evidence of Debt.

32 

2.8.

Prepayment of Loans.

33 

2.9.

Fees.

34 

2.10.

Interest.

34 

2.11.

Alternate Rate of Interest

35 

2.12.

Increased Costs.

36 

2.13.

Break Funding Payments; Interest Differential

37 

2.14.

Taxes.

37 

2.15.

Payments Generally; Allocation of Proceeds.

38 

2.16.

Returned Payments

39 

2.17.

Advance Rates and Sublimits.

39 

3

CONDITIONS PRECEDENT

40 

3.1.

Closing Date Conditions

40 

3.2.

Conditions to Each Extension of Credit

41 

4

Collateral.

41 

4.1.

Grant of Security Interest

41 

4.2.

Perfection of Bank's Security Interest; Duty of Care.

42 

4.3.

Power of Attorney.

45 

-i-



 

--------------------------------------------------------------------------------

 

 



4.4.

Bank's Additional Rights Regarding Collateral

45 

4.5.

Eligible Contract Participants

46 

5

REPRESENTATIONS AND WARRANTIES.

46 

5.1.

Corporate Existence and Power

46 

5.2.

Corporate Authorization; No Contravention

46 

5.3.

Governmental Authorization

47 

5.4.

Binding Effect

47 

5.5.

Litigation

47 

5.6.

No Default

47 

5.7.

ERISA Compliance

48 

5.8.

Ownership of Property; Liens

48 

5.9.

Taxes

48 

5.10.

Financial Condition.

48 

5.11.

Environmental Matters

49 

5.12.

Regulated Entities

49 

5.13.

Solvency

49 

5.14.

Labor Relations

50 

5.15.

Intellectual Property

50 

5.16.

Brokers' Fees; Transaction Fees

50 

5.17.

Insurance

50 

5.18.

Ventures, Subsidiaries and Affiliates; Outstanding Capital Stock

51 

5.19.

Jurisdiction of Organization; Chief Executive Office; Etc

51 

5.20.

Locations of Collateral and Books and Records

51 

5.21.

Deposit Accounts and Other Accounts

51 

5.22.

Government Contracts

51 

5.23.

Full Disclosure

51 

5.24.

Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws

52 

5.25.

Investment Property; Letter of Credit Rights; Electronic Chattel Paper;
Commercial Tort Claims; Instruments

52 

5.26.

Accounts

52 

6

AFFIRMATIVE COVENANTS.

53 

6.1.

Financial Statements

53 

6.2.

Appraisals; Certificates; Other Information

54 

6.3.

Notices

56 

6.4.

Preservation of Corporate Existence, Etc

58 

-ii-



 

--------------------------------------------------------------------------------

 

 



6.5.

Maintenance of Property

58 

6.6.

Insurance

58 

6.7.

Payment of Obligations

59 

6.8.

Compliance with Laws

59 

6.9.

Inspection of Property and Books and Records

60 

6.10.

Use of Proceeds

60 

6.11.

Cash Management Systems; Depository Banks; Locked Box, Special Depositary
Account.

60 

6.12.

Landlord Agreements; Bailees; Consignees; Warehousemen

61 

6.13.

Claims Against Collateral

62 

6.14.

Operating Account

62 

6.15.

Anti-Money Laundering Compliance

62 

6.16.

Further Assurances; Guaranty and Collateral

62 

6.17.

Copyrights, Patents, Trademarks and Licenses.

62 

6.18.

Post-Closing Requirements

65 

7

NEGATIVE COVENANTS.

66 

7.1.

Indebtedness; Contingent Obligations.

66 

7.2.

Liens

67 

7.3.

Compliance with ERISA

69 

7.4.

Consolidations and Mergers

69 

7.5.

Acquisitions and Investments

69 

7.6.

Restricted Payments

70 

7.7.

Capital Structure

71 

7.8.

Affiliate Transactions

71 

7.9.

Dispositions

71 

7.10.

Change in Business

72 

7.11.

Changes in Accounting, Name or Jurisdiction of Organization; Etc

72 

7.12.

No Negative Pledges

72 

7.13.

Sale-Leasebacks

72 

7.14.

Removal of Collateral

73 

7.15.

Returns and Acquisitions of Inventory

73 

8

FINANCIAL COVENANT.

73 

8.1.

Minimum Fixed Charge Coverage Ratio

73 

9

DEFAULT.

73 

9.1.

Events of Default

73 

-iii-



 

--------------------------------------------------------------------------------

 

 



9.2.

Remedies

76 

9.3.

Waivers by Credit Parties

78 

9.4.

Notice of Disposition; Allocations

78 

9.5.

Rights Not Exclusive

78 

9.6.

Equitable Relief

79 

10

MISCELLANEOUS.

79 

10.1.

Notices.

79 

10.2.

Waivers; Amendments.

80 

10.3.

Expenses; Indemnification.

80 

10.4.

Successors and Assigns.

82 

10.5.

Survival

83 

10.6.

Counterparts; Integration; Effectiveness

83 

10.7.

Severability

84 

10.8.

Right of Setoff

84 

10.9.

Governing Law; Jurisdiction; Consent to Service of Process.

84 

10.10.

WAIVER OF JURY TRIAL

85 

10.11.

Confidentiality

85 

10.12.

Nonreliance; Violation of Law

86 

10.13.

USA PATRIOT Act

86 

10.14.

Disclosure

86 

10.15.

Interest Rate Limitation

86 

10.16.

Agreement Jointly Drafted

87 

10.17.

Advice of Counsel Obtained

87 

﻿

EXHIBITS

﻿

 

Exhibit 1.1

Form of Borrowing Base Certificate

Exhibit 3.1

Closing Checklist

Exhibit 6.2(a)

Form of Compliance Certificate

Exhibit 6.2(h)

Form of Reconciliation Report

﻿

SCHEDULES

﻿

 

Schedule S-1

Subsidiary Guarantors

Schedule 5.5

Litigation

﻿

-iv-



 

--------------------------------------------------------------------------------

 

 



﻿

Schedule 5.7

ERISA

Schedule 5.8

Real Estate

Schedule 5.14

Labor Relations

Schedule 5.15

Intellectual Property

Schedule 5.17

Insurance

Schedule 5.18

Ventures, Subsidiaries and Affiliates; Outstanding Capital Stock

Schedule 5.19

Jurisdiction of Organization; Chief Executive Office

Schedule 5.20

Locations of Inventory, Equipment and Books and Records

Schedule 5.21

Deposit Accounts and Other Accounts

Schedule 5.22

Governmental Contracts

Schedule 5.25

Investment Property; Letter of Credit Rights; Electronic Chattel Paper;
Commercial Tort Claims; Instruments

Schedule 7.1

Indebtedness; Contingent Obligations

Schedule 7.2

Liens

Schedule 7.5

Investments

﻿

﻿

﻿

﻿

﻿

﻿

﻿

-v-

﻿

 

 

--------------------------------------------------------------------------------

 

 

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this "Agreement"), dated as of March 31, 2017,
by and among SigmaTron International, Inc., a Delaware corporation ("Borrower"),
the other Credit Parties hereto, and U.S. BANK NATIONAL ASSOCIATION, a national
banking association, is as follows:

1.       DEFINITIONS.

1.1.       Defined Terms.  In addition to the other terms defined in this
Agreement, whenever the following capitalized terms (whether or not
underscored) are used, they shall be defined as follows:

"Account Debtor" means any Person obligated on an Account.

"Accounts" means as at any date of determination, all "accounts" (as such term
is defined in the UCC) of the Credit Parties, including, without limitation, the
unpaid portion of the obligation of a customer of a Credit Party in respect of
Inventory purchased by and shipped to such customer and/or the rendition of
services by a Credit Party, as stated on the respective invoice of a Credit
Party.

"Adjusted EBITDAR" means, with respect to any fiscal period, the total (without
duplication), in Dollars, for Borrower and its Subsidiaries on a consolidated
basis and as determined in accordance with GAAP consistently applied, of:
(a) EBITDAR for such period, minus (b) the aggregate cash amount of income and
franchise taxes paid during such period, minus (c) all Capital Expenditures for
such period, exclusive of those Capital Expenditures made from funds borrowed by
Borrower or pursuant to any Capital Lease (for purposes of this clause (c)
"funds borrowed" will not include funds borrowed from Bank as a Revolving Loan),
minus (d) all dividends and distributions paid in cash, and all cash paid in
connection with redemptions or repurchases of any Capital Stock, during such
period.

"Affiliate" means, as to any Person (the "Subject Person"), any other Person
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, the Subject Person.  For purposes of this definition,
"control" of a Person means the power, direct or indirect, (a) to vote twenty
percent (20%) or more of the securities (or other ownership interests) having
voting power for the election of directors (or managers in the case of a limited
liability company) of the Person or (b) otherwise to direct or cause the
direction of the management and policies of the Person, whether by contract or
otherwise.  Notwithstanding the foregoing, Bank shall not be deemed an
"Affiliate" of any Credit Party or of any Subsidiary of any Credit Party solely
by reason of the provisions of the Loan Documents.

"Agreement" has the meaning assigned to such term in the preamble hereof.

"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.



 

--------------------------------------------------------------------------------

 

 

"Applicable Spread" means, for any day, (a) zero percent (0.00%) with respect to
any Prime Rate Loan or (b) one and one-half percent (1.50%) with respect to any
LIBOR Rate Loan, as the case may be.

"Available Revolving Commitment" means, at any time, the Revolving Commitment
then in effect minus the Revolving Exposure at such time.

"Availability" means, at any time, an amount equal to (a) the lesser of (i) the
Revolving Commitment minus Reserves established by Bank in its Permitted
Discretion and (ii) the Borrowing Base minus (b) the Revolving Exposure.

"Availability Period" means the period from and including the Closing Date to
but excluding the Maturity Date.

"Bank" means U.S. Bank National Association, and any successor or assign of U.S.
Bank National Association permitted hereunder.

"Banking Services" means each and any of the following bank services provided to
any Credit Party by Bank or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, "commercial credit cards,"
purchasing cards and procurement cards), (b) stored value cards, (c) credit card
processing services, and (d) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).

"Banking Services Obligations" means any and all obligations and liabilities of
any or all of the Credit Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

"Banking Services Reserves" means all Reserves which Bank from time to time
establishes in its Permitted Discretion for Banking Services then provided or
outstanding.

"Benefit Plan" means any employee benefit plan as defined in Section 3(3) of
ERISA to which any Credit Party incurs or otherwise has any obligation or
liability, contingent or otherwise.

"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.

"Borrower" has the meaning assigned to such term in the preamble hereof.

"Borrowing" means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of LIBOR Rate Loans, as to which a single
Interest Period is in effect.

"Borrowing Base" means, as of any date of determination by Bank, an amount in
Dollars equal to the sum at such time of the following (less Reserves
established by Bank at such time in its Permitted Discretion and subject to
adjustment as provided in Section 2.17):



-2-

--------------------------------------------------------------------------------

 

 

(a)       eighty-five percent (85%) of the book value of Eligible Accounts at
such time; plus

(b)       the lesser of (1) sixty-five percent (65%) of the book value of
Eligible Inventory valued at the lower of cost or market on a first-in,
first-out basis, or (2) eighty-five percent (85%) of the book value of Eligible
Inventory valued at the lower of cost or market multiplied by the then current
NOLV Factor;

provided, that the book value of any category of Inventory shall be reduced
(A) by vendor rebates and (B) to eliminate intercompany profits.  The Borrowing
Base at any time shall be determined by reference to the most recent Borrowing
Base Certificate theretofore delivered to Bank (absent any error in such
Borrowing Base Certificate); provided, that the Borrowing Base shall be adjusted
(i) with three (3) Business Days' written notice from Bank to Borrower (provided
that no notice shall be required if there are exigent circumstances that require
Bank to impose a Reserve or enact an exclusion in a shorter time period) upon
the establishment of any Reserve by Bank in accordance with the terms of this
Agreement or the exclusion by Bank in accordance with the terms of this
Agreement of any previously eligible component of the Borrowing Base, (ii) at
Bank's election for collections received in respect of Accounts and
(iii) otherwise in accordance with Section 2.17.

"Borrowing Base Certificate" means a certificate, signed (or submitted
electronically in accordance with Section 10.1.2) and certified as accurate and
complete by a Responsible Officer of Borrower, in substantially the form of
Exhibit 1.1 or another form which is acceptable to Bank in its Permitted
Discretion.

"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago, Illinois are authorized or required by law to
remain closed; provided that, when used in connection with a LIBOR Rate Loan or
LIBOR Rate Borrowing, the term "Business Day" shall also mean any day that is
not a Saturday, Sunday or other day on which commercial banks in New York, New
York are authorized or required by law to remain closed.

"Capital Expenditures" means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Credit Parties.

"Capital Lease" means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.

"Capital Lease Obligations" means all monetary obligations of any Credit Party
or any Subsidiary of any Credit Party under any Capital Leases.

"Capital Stock" means all shares, interests, participations, rights to purchase,
options, warrants, general or limited partnership interests, or limited
liability company interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity, whether voting or nonvoting, including common stock,
preferred stock or any other "equity security" (as such term is defined in Rule
3a11-1 of the Rules and



-3-

--------------------------------------------------------------------------------

 

 

Regulations promulgated by the Securities and Exchange Commission (17 C.F.R. §
240.3a11-1) under the Securities and Exchange Act of 1934, as amended.

"Cash Equivalents" means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least "A-1" from S&P or at least "P-1" from Moody's, (c) any commercial
paper rated at least "A-1" by S&P or "P-1" by Moody's and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers' acceptance issued or accepted by (i) Bank or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) "adequately capitalized" (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a),  (b),  (c) or (d) above with maturities
as set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody's the highest rating obtainable
for money market funds in the United States; provided,  however, that the
maturities of all obligations specified in any of clauses (a),  (b),  (c) or (d)
above shall not exceed 365 days.

"Change in Law" means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority after the date of this Agreement or any change in the
applicability of such law, rule or regulation, on the interpretation thereof,
with respect to Bank, or (c) compliance by Bank with any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
 provided that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a "Change in Law", regardless of the date enacted, adopted or issued.

"Change of Control"  means (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the U.S. Securities and Exchange Commission under the Securities
Exchange Act of 1934) of twenty-five percent (25%) or more of the outstanding
shares of voting stock of the Borrower on a fully diluted basis; and
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed or approved by directors
so nominated.

"Charges" shall have the meaning assigned to such term in Section 10.16.



-4-

--------------------------------------------------------------------------------

 

 

"Closing Date" means March 31, 2017.

"Code" means the Internal Revenue Code of 1986, as amended.

"Collateral" means all Property described in Section 4.1, all Property described
in any Collateral Documents as security for any Obligations, and all other
Property that now or hereafter secures (or is intended to secure) any
Obligations.

"Collateral Documents" means, collectively, this Agreement, the Control
Agreements and all other security agreements, pledge agreements, patent and
trademark security agreements, lease assignments, mortgages, deeds of trust, key
man life insurance assignments, control agreements, guarantees and other similar
agreements, and all amendments, restatements, modifications or supplements
thereof or thereto, by or between any one or more of any Credit Party and Bank,
now or hereafter delivered to Bank pursuant to or in connection with the
transactions contemplated hereby, and all financing statements (or comparable
documents now or hereafter filed in accordance with the UCC or comparable
law) against any such Person, as debtor, in favor of Bank, as secured party, as
any of the foregoing may be amended, restated and/or modified from time to time.

"Commercial LC Exposure" means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements relating to commercial Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time.

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

"Compliance Certificate" means a certificate in the form of Exhibit 6.2(a).

"Contingent Obligation" means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person:  (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Swap Agreements; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person.  The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed or supported.

"Contract" has the meaning given such term in Section 9.2(f).



-5-

--------------------------------------------------------------------------------

 

 

"Contractual Obligations" means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

"Control Agreement" means a tri-party deposit account, securities account or
commodities account control agreement by and among the applicable Credit Party,
Bank and the depository, securities intermediary or commodities intermediary,
and in form and substance satisfactory to Bank and in any event providing to
Bank "control" of such deposit account or securities or commodities account
within the meaning of Articles 8 and 9 of the UCC.

"Controlled Disbursement Account" means an account established at Bank, which
will be structured and utilized as a non-interest bearing, controlled
disbursement account in accordance with the controlled disbursement account
policies and procedures of the Bank from time to time in effect.

"Copyrights" shall mean, collectively, all copyrights owned by or assigned to
and all copyright registrations and applications made by each Credit Party
(whether statutory or common law and whether established or registered in the
United States or any other country) including, without limitation, the
copyrights, registrations and applications listed in Schedule 5.15 hereto,
together with any and all (a) rights and privileges arising under applicable law
with respect to such Credit Party's use of any copyrights, (b) reissues,
renewals, continuations and extensions thereof, (c) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable with respect
thereto, including, without limitation, damages and payments for past, present
or future infringements thereof, (d) rights corresponding thereto throughout the
world and (e) rights to sue for past, present and future infringements thereof.

"Credit Party" means Borrower and each Guarantor.

"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

"Default Rate" means the rate of interest referred to in Section 2.10.2.

"Disposition" means any sale, assignment, lease, conveyance, transfer or other
disposition of (whether in one or a series of transactions) any Property
(including the Capital Stock of any Subsidiary of any Credit Party, whether in a
public or a private offering or otherwise, and accounts and notes receivable,
with or without recourse).

"Dollars," "dollars" and "$" refers to lawful money of the United States of
America unless otherwise indicated.

"Domestic Subsidiary" means each Subsidiary that is a "United States person"
under and as defined in Section 7701(a)(30) of the Code.

"EBITDA" means, with respect to any fiscal period, the total (without
duplication), in Dollars, for Borrower and its Subsidiaries on a consolidated
basis and as determined in



-6-

--------------------------------------------------------------------------------

 

 

accordance with GAAP consistently applied, of: (a) Net Income for such period,
plus (b) in each case to the extent deducted in calculating Net Income for such
period, (i) interest expense, (ii) income taxes, (iii) depreciation and
amortization, (iv) non-cash extraordinary losses, and (v) expenses and
settlement costs not to exceed $321,500 with respect to litigation identified by
Borrower to Bank on the Closing Date, minus (c) in each case to the extent
included in calculating Net Income for such period (i) extraordinary gains and
(ii) interest income.  EBITDA, for purposes of this Agreement, will be
calculated utilizing a first in-first out method of cost accounting for
Inventory.

"EBITDAR" means, with respect to any fiscal period, the total (without
duplication), in Dollars, for Borrower and its Subsidiaries on a consolidated
basis and as determined in accordance with GAAP consistently applied, of:
(a) EBITDA plus (b) rent expense, in each case for such period. 

"Eligible Accounts" means all Accounts owned by Borrower and properly reflected
as "Eligible Accounts" in the most recent Borrowing Base Certificate delivered
by Borrower to Bank, except any Account to which any of the exclusionary
criteria set forth below applies.  Bank shall have the right to establish,
modify or eliminate Reserves against Eligible Accounts from time to time in its
Permitted Discretion with three (3) Business Days' written notice from Bank to
Borrower (provided that no notice shall be required if there are exigent
circumstances that require Bank to establish, modify or eliminate Reserves in a
shorter time period).  In addition, Bank reserves the right, at any time and
from time to time after the Closing Date, to adjust any of the applicable
criteria and to establish new criteria in its Permitted Discretion with three
(3) Business Days' written notice from Bank to Borrower (provided that no notice
shall be required if there are exigent circumstances that require Bank to adjust
or establish criteria in a shorter time period).  Eligible Accounts shall not
include the following Accounts of Borrower:

(a)       any Account that is not paid within the earlier of (i) sixty (60) days
following its due date or (ii) ninety (90) days following its original invoice
date; provided that Borrower shall be permitted up to $500,000 of Availability
with respect to Accounts that would otherwise be deemed ineligible solely by
virtue of the criteria set forth in this clause (a)(ii), so long as such
Accounts are paid no later than 120 days following its original invoice date;

(b)       Accounts that are the obligations of an Account Debtor if fifty
percent (50%) or more of the Dollar amount of all Accounts owing by that Account
Debtor are ineligible under the other criteria set forth in clause (a) of this
definition;

(c)       Accounts that are the obligations of an Account Debtor located in a
foreign country other than Canada unless payment thereof is either (i) assured
by a letter of credit assigned and delivered to Bank, satisfactory to Bank in
its sole discretion as to form, amount and issuer or (ii) credit insurance,
satisfactory to Bank in its sole discretion as to form, amount and carrier;
provided that Borrower shall be permitted up to $2,000,000 of Availability with
respect to Accounts that would otherwise be deemed ineligible solely by virtue
of the criteria set forth in this clause (c);

(d)       Accounts that are the obligation of an Account Debtor that is the
United States government or a political subdivision thereof, or any state,
county or municipality or department, agency or instrumentality thereof unless
Bank, in its sole discretion, has agreed to the



-7-

--------------------------------------------------------------------------------

 

 

contrary in writing, or the Borrower has complied with respect to such
obligation with the Federal Assignment of Claims Act of 1940, or any applicable
state, county or municipal law restricting the assignment thereof with respect
to such obligation to Bank's satisfaction at its sole discretion;

(e)       Accounts to the extent any Credit Party or any Subsidiary thereof is
liable for goods sold or services rendered by the applicable Account Debtor to
any Credit Party or any Subsidiary thereof but only to the extent of the
potential offset;

(f)       any Account to the extent that any defense, counterclaim, setoff or
dispute is asserted as to such Account but only to the extent of the defense,
counterclaim, setoff or dispute;

(g)       Accounts that arise from a sale to any Affiliate of any Credit Party;

(h)       Accounts owing by an Account Debtor to the extent the aggregate amount
of Accounts owing by such Account Debtor and its Affiliates as of any date of
determination exceeds (i) twenty percent (20%) of all Eligible Accounts for a
Non-Investment-Grade Account Debtor and (ii) forty percent (40%) of all Eligible
Accounts for an Investment-Grade Account Debtor, but only to the extent of the
applicable excess;

(i)        Accounts with respect to which an invoice, reasonably acceptable to
Bank in form and substance, has not been sent to the applicable Account Debtor;

(j)       Accounts where:

(i)        the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or

(ii)       a petition is filed by or against any Account Debtor obligated upon
such Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

(k)       Accounts that arise from a sale to any director, officer, other
employee, or to any entity that has any common officer or director with any
Credit Party;

(l)       Accounts (i) as to which Borrower is not able to bring suit or
otherwise enforce its remedies against the Account Debtor through judicial
process, or (ii) if the Account represents a progress billing consisting of an
invoice for goods sold or used or services rendered pursuant to a contract under
which the Account Debtor's obligation to pay that invoice is subject to
Borrower's completion of further performance under such contract or is subject
to the equitable lien of a surety bond issuer;

(m)      Accounts that arise with respect to goods that are delivered on a
bill-and-hold basis;

﻿

(n)       Accounts that arise with respect to goods that are delivered on a
cash-on-delivery basis;



-8-

--------------------------------------------------------------------------------

 

 

(o)       Accounts that are payable in any currency other than United States
Dollars;

(p)       Accounts that are subject to any right, claim, Lien or other interest
of any other Person, other than Liens in favor of Bank, securing the
Obligations;

(q)       Accounts that arise with respect to goods that are placed on
guaranteed sale or other terms by reason of which the payment by the Account
Debtor is conditional;

(r)       Accounts that are evidenced by a judgment, instrument or chattel
paper;

(s)       Accounts that are not true and correct statements of bona fide
indebtedness incurred in the amount of such Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

(t)       Accounts that do not arise from the sale of goods or the performance
of services by Borrower in the Ordinary Course of Business, including, without
limitation, sales of Equipment and bulk sales;

(u)       Accounts as to which Bank's Lien thereon is not a first priority
perfected Lien, including, without limitation, any Factored Collateral; or

(v)       Accounts that are otherwise determined to be unacceptable by Bank in
its Permitted Discretion, upon the delivery of three (3) Business Days prior
notice (oral or written) of such determination to Borrower (provided that no
notice shall be required if there are exigent circumstances that require Bank to
make a determination in a shorter time period).

"Eligible Inventory" means Inventory owned by Borrower and properly reflected as
"Eligible Inventory", in the most recent Borrowing Base Certificate delivered by
Borrower to Bank, except any Inventory to which any of the exclusionary criteria
set forth below or in the component definitions herein applies.  Bank shall have
the right to establish, modify, or eliminate Reserves against Eligible Inventory
from time to time in its Permitted Discretion with three (3) Business Days'
written notice from Bank to Borrower (provided that no notice shall be required
if there are exigent circumstances that require Bank to establish, modify or
eliminate Reserves in a shorter time period).  In addition, Bank reserves the
right, at any time and from time to time after the Closing Date, to adjust any
of the applicable criteria and to establish new criteria in its Permitted
Discretion with three (3) Business Days' written notice from Bank to Borrower
(provided that no notice shall be required if there are exigent circumstances
that require Bank to adjust or establish criteria in a shorter time
period).  Eligible Inventory shall not include the following Inventory of
Borrower.

(a)       Inventory that is excess, obsolete, unsaleable, shopworn or seconds;

(b)       Inventory that is damaged, returned, rejected or otherwise unfit for
sale;

(c)       Inventory that is located at any site if the aggregate book value of
Inventory at any such location is less than $100,000, except for inventory that
is on consignment (or other segregated Inventory) located at a location owned or
leased by Whirlpool Corporation or Electrolux AB;



-9-

--------------------------------------------------------------------------------

 

 

(d)       Inventory that is placed on consignment; provided that Borrower shall
be permitted up to $7,000,000 of Availability with respect to Inventory that
would otherwise be deemed ineligible solely by virtue of the criteria set forth
in this clause (d) so long as within forty-five (45) days of the Closing Date,
(i) a consignment agreement or other segregated Inventory agreement acceptable
to Bank in its Permitted Discretion has been delivered to Bank in form
satisfactory to Bank and (ii) at Bank's Permitted Discretion, Bank has filed
financing statements satisfactory to Bank with respect to such consigned
inventory, reflecting Bank's first priority of Liens on such Inventory;

(e)       Inventory that (i) is not either located on premises owned, leased or
rented by a Credit Party or stored with a bailee or warehouseman (other than a
processor), (ii) is stored at a leased or rented location, unless (x) a landlord
waiver has been delivered to Bank in form satisfactory to Bank, or (y) Reserves
satisfactory to Bank have been established with respect thereto, (iii) is stored
with a bailee or warehouseman unless (x) an acknowledged bailee letter has been
received by Bank with respect thereto in form reasonably satisfactory to Bank,
or (y) Reserves satisfactory to Bank have been established with respect thereto,
or (iv) is located at an owned location subject to a mortgage in favor of a
lender other than Bank, unless a mortgagee waiver has been delivered to Bank in
form reasonably satisfactory to Bank;

(f)       Inventory that is not located in the United States or that is in
transit, except for (i) Inventory in transit between domestic locations of
Credit Parties in the United States as to which Bank's Liens have been perfected
at origin and destination; or (ii) Borrower shall be permitted up to $1,500,000
of Availability with respect to Inventory consisting of raw materials plus up to
$3,000,000 of Availability with respect to Inventory consisting of finished
goods, in transit from Subsidiaries, vendors or suppliers despite not being
located in the United States or being in transit so long as

(i)        such Inventory currently is in transit by vessel from a location
outside of the continental United States to a location in the continental United
States set forth on Schedule 5.20;

(ii)       title to such Inventory has passed to Borrower;

(iii)      such Inventory is insured against types of loss, damage, hazards, and
risks, and in amounts, satisfactory to Bank; and

(iv)       with respect to Inventory subject to a bill of lading issued on or
after the date that is 10 Business Days after the Closing Date, such Inventory
is the subject of a negotiable bill of lading governed by the laws of a state
within the United States (x) that was issued by the logistics provider, customs
broker or freight forwarder acceptable to Bank respecting the subject Inventory,
and (y) that is in the possession of Bank or a logistics provider, customs
broker or freight forwarder acceptable to Bank

party to an Imported Goods Agreement (in each case possessed in the continental
United States).

(g)       Inventory that is not covered by casualty insurance reasonably
acceptable to Bank;



-10-

--------------------------------------------------------------------------------

 

 

(h)       Inventory that is not owned by Borrower or is subject to Liens (other
than Permitted Liens described in Sections 7.2(b),  (c),  (d) and (f)) or rights
of any other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure a Credit
Party's performance with respect to that Inventory);

(i)       Inventory that is not subject to a first priority Lien in favor of
Bank, except for Permitted Liens described in Section 7.2(d) (subject to
Reserves);

(j)       work-in-process Inventory;

(k)       Inventory subject to any licensing, trademark, trade name or copyright
agreements with any third parties which would require any consent of any third
party for the sale or Disposition of that Inventory (which consent has not been
obtained) or the payment of any monies to any third party upon such sale or
other Disposition (to the extent of such monies);

(l)       Inventory that consists of packing or shipping materials, or
manufacturing supplies;

(m)      Inventory that consists of tooling or replacement parts;

(n)       Inventory that consists of display items;

(o)       Inventory that consists of Hazardous Materials or goods that can be
transported or sold only with licenses that are not readily available;

(p)       Inventory that is otherwise determined to be unacceptable by Bank in
its Permitted Discretion, upon the delivery of three (3) Business Days' oral or
written notice of such determination to Borrower; and

(q)       Inventory that is custom made for a particular customer of Borrower
for which Borrower's customer did not issue a purchase order, agreement or other
evidence satisfactory to Bank in its Permitted Discretion to Borrower.

"Equipment" means equipment as defined in the UCC.

"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

﻿

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement



-11-

--------------------------------------------------------------------------------

 

 

or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.

"ERISA Affiliate" means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

"ERISA Event" means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as
termination) under Section 4041 of ERISA; (f) the institution of proceedings to
terminate a Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to
make any required contribution to any Title IV Plan or Multiemployer Plan when
due; (h) the imposition of a lien under Section 412 or 430(k) of the Code or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or
any trust thereunder intended to qualify for tax exempt status under Section 401
or 501 of the Code or other Requirements of Law to qualify thereunder; (j) a
Title IV plan is in "at risk" status within the meaning of Section 430(i) of the
Code; (k) a Multiemployer Plan is in "endangered status" or "critical status"
within the meaning of Section 432(b) of the Code; and (l) any other event or
condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of any
material liability upon any ERISA Affiliate under Title IV of ERISA other than
for PBGC premiums due but not delinquent.

"Event of Default" has the meaning assigned to such term in Section 9.

"Excluded Taxes" means (a) taxes imposed on (or measured by) overall net income,
and franchise or excise taxes imposed in lieu of net income taxes, by the United
States of America, or by the jurisdiction under the laws of which Bank's
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which Borrower is located, (c) any U.S. backup withholding
required by the Code due to (i) the failure of Bank to comply with
Section 2.14.6, (ii) notified payee

underreporting of reportable interest or dividend payments or other reportable
payments or (iii) the IRS notifying Borrower that the taxpayer identification
number furnished by Bank is incorrect, and (d) U.S. federal withholding taxes
imposed pursuant to FATCA. 

"Factored Account Debtor" means each of (a) Electrolux AB and (b) Whirlpool
Corporation.





-12-

--------------------------------------------------------------------------------

 

 

"Factored Collateral" means those certain Accounts which arise out of the sale
of goods or services of Borrower to any Factored Account Debtor, which are
purchased or assigned to Factoring Service Provider by Borrower pursuant to the
Factoring Documents, and all proceeds, supporting obligations and other
ancillary rights with respect to such Accounts.

"Factoring Documents"  means each of the Supplier Financing Agreement with
Deutsche Bank AG dated December 16, 2014, the Supplier Agreement with
PrimeRevenue dated October 3, 2012 and the Accounts Receivable Purchase
Agreement with Wells Fargo Bank, N.A. dated October 10, 2012.

"Factoring Service Provider"  means each of (a) Deutsche Bank, AG, and (b)
PrimeRevenue.

"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

"Federal Funds Effective Rate" means, for any day, the greater of (a) zero
percent (0.0%) and (b) the rate per annum calculated by the Federal Reserve Bank
of New York based on such day's federal funds transactions by depository
institutions (as determined in such manner as the Federal Reserve Bank of New
York shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York as the
federal funds effective rate or, if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 10:00
a.m. (Central time) on such day on such transactions received by Bank from three
(3) Federal funds brokers of recognized standing selected by Bank in its sole
discretion.

"FIRREA" means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

"First Tier Foreign Subsidiary" means a Foreign Subsidiary held directly by
Borrower or indirectly by Borrower through one or more Domestic Subsidiaries.

"Fiscal Year" means the fiscal year of Borrower and its Subsidiaries ending on
April 30 of each calendar year.

"Fixed Charge Coverage Ratio" means, as of any date of determination, the ratio
of (a) Adjusted EBITDAR to (b) Fixed Charges.

"Fixed Charges" means, with respect to any fiscal period, the total (without
duplication), in Dollars, for Borrower and its Subsidiaries on a consolidated
basis and as determined in accordance with GAAP consistently applied, of:
(a) the principal amount of Indebtedness and obligations, in each case, paid or
which were scheduled to be paid during such period, (b) scheduled Capital Lease
payments paid or which were scheduled to be paid during such period,



-13-

--------------------------------------------------------------------------------

 

 

(c) aggregate cash interest expense for such period, including interest paid on
the Obligations, any Subordinated Indebtedness, Capital Lease Obligations and
any other Indebtedness for such period (including amortization of original issue
discount and non-cash interest payments), and (d) aggregate rent expense for
such period, and (e) contingent payments with respect to the Spitfire Earnout.

"Foreign Subsidiary" means, with respect to any Person, a Subsidiary of such
Person that is organized under the laws of a jurisdiction other than the United
States of America or any political subdivision thereof.

"GAAP" means generally accepted accounting principles in the United States of
America.

"General Intangibles" means general intangibles as defined in the UCC.

"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

"Guarantor" means each Subsidiary Guarantor.

"Guaranty" means that certain Guaranty, dated as of even date herewith, in form
and substance reasonably acceptable to Bank, made by the Guarantors in favor of
Bank, as the same may be amended, restated and/or modified from time to time.

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

"Imported Goods Agreement" means logistic provider agreement, imported goods
agreement or similar agreement between Bank and an applicable logistics
provider, customs broker or freight forwarder acceptable to Bank in possession
of bills of lading evidencing a right to possess Inventory owned by Borrower, in
each case in form and substance satisfactory to Bank.

﻿

"Indebtedness" of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or



-14-

--------------------------------------------------------------------------------

 

 

incurred as financing, in either case with respect to property acquired by the
Person (even though the rights and remedies of the seller or bank under such
agreement in the event of default are limited to repossession or sale of such
property); (f) all Capital Lease Obligations; (g) the principal balance
outstanding under any synthetic lease, off-balance sheet loan or similar off
balance sheet financing product; (h) all obligations, whether or not contingent,
to purchase, redeem, retire, defease or otherwise acquire for value any of its
own Capital Stock (or any Capital Stock of a direct or indirect parent entity
thereof) prior to the date that is 180 days after the Maturity Date, valued at,
in the case of redeemable preferred Capital Stock, the greater of the voluntary
liquidation preference and the involuntary liquidation preference of such
Capital Stock plus accrued and unpaid dividends; (i) all indebtedness referred
to in clauses (a) through (h) above secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien upon or in property (including accounts and contracts rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness; and (j) all Contingent Obligations described in
clause (a) of the definition thereof in respect of indebtedness or obligations
of others of the kinds referred to in clauses (a) through (i) above.

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

"Information" has the meaning assigned to such term in Section 10.12.

"Intellectual Property Collateral" shall mean, collectively, the Patents,
Trademarks, Copyrights, Licenses and Goodwill.

"Interest Differential" means an amount equal to the greater of (a) $250.00 and
(b) the financial loss incurred by Bank resulting from the applicable
prepayment, calculated as the difference between the amount of interest Bank
would have earned (from like investments as of the first day of the applicable
Interest Period) had such prepayment not occurred and the interest Bank will
actually earn (from like investments as of the date of the applicable
prepayment) as a result of the redeployment of funds from such prepayment.

"Interest Election Request" means a request by Borrower to convert or continue a
Borrowing in accordance with Section 2.5.

"Interest Payment Date" means the last day of the Interest Period applicable to
the Borrowing of which such Loan is a part.

"Interest Period" means, with respect to any LIBOR Rate Loan, the period
commencing on the advance date of the applicable LIBOR Rate Loan and ending on
the numerically corresponding day thereafter which matches the interest rate
term selected by Borrower; provided,  however, (a) if any Interest Period would
otherwise end on a day which is not a Business Day, then the Interest Period
shall end on the next succeeding Business Day unless the next succeeding
Business Day falls in another calendar month, in which case the Interest Period
shall end on the immediately preceding Business Day; or (b) if any Interest
Period begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at



-15-

--------------------------------------------------------------------------------

 

 

the end of the Interest Period), then the Interest Period shall end on the last
Business Day of the calendar month at the end of such Interest Period.

"Inventory" means "inventory" as defined in the UCC.

"Investment" has the meaning assigned to such term in Section 7.5.

"Investment-Grade Account Debtor" means an Account Debtor with a rating of at
least "BBB-" from S&P and at least "Baa3" from Moody's.

"IRS" means the Internal Revenue Service of the United States and any successor
thereto.

"Knowledge of Borrower" means the personal knowledge of a Responsible Officer of
Borrower.

"LC Collateral Account" has the meaning assigned to such term in Section 2.4.8.

"LC Disbursement" means a payment made by Bank pursuant to a Letter of Credit.

"LC Exposure" means, at any time, the sum of Commercial LC Exposure and Standby
LC Exposure.

"Letter of Credit" means any letter of credit issued pursuant to this Agreement.

"Liabilities" means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses (including,
without limitation, those incurred upon any appeal or in connection with the
preparation for and/or response to any subpoena or request for document
production relating thereto), in each case of any kind or nature (including
interest accrued thereon or as a result thereto and fees, charges and
disbursements of financial, legal and other advisors and consultants), whether
joint or several, whether or not indirect, contingent, consequential, actual,
punitive, treble or otherwise.

"LIBOR Rate" has the meaning given such term in Section 2.10.1.

"LIBOR Rate Borrowing" means a Borrowing of a LIBOR Rate Loan.

"LIBOR Rate Loan" has the meaning given such term in Section 2.10.1.

﻿

"Licenses" shall mean, collectively, all license and distribution agreements and
covenants not to sue with any other party with respect to any Patent, Trademark
or Copyright, whether a Credit Party is a licensor or licensee, distributor or
distributee under any such license or distribution agreement including, without
limitation, the license and distribution agreements listed in Schedule 5.15
hereto, together with any and all (a) renewals, extensions, supplements and
continuations thereof, (b) income, fees, royalties, damages, claims and payments
now and hereafter due and/or payable thereunder and with respect thereto
including, without limitation, damages and payments for past, present or future
infringements or violations thereof, (c) rights to sue for past, present and



-16-

--------------------------------------------------------------------------------

 

 

future infringements or violations thereof, and (d) any other rights to use,
exploit or practice any or all of the Patents, Trademarks or Copyrights.

"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

"Loan Documents" means this Agreement, any promissory notes issued pursuant to
the Agreement, the Guaranty, any Letter of Credit applications, the Collateral
Documents, Imported Goods Agreement, and all other agreements, instruments,
documents and certificates delivered to Bank in connection with the foregoing.

"Loans" means the loans and advances made by Bank pursuant to this Agreement,
including Revolving Loans.

"Locked Box" has the meaning assigned to such term in Section 5.27.

"Material Adverse Effect" means:  (a) a material adverse change in, or a
material adverse effect upon, the operations, business, Properties, condition
(financial or otherwise) or prospects of the Credit Parties and their
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Credit Party, any Subsidiary of any Credit Party or any other Person (other than
Bank) to perform its obligations under any Loan Document; or (c) a material
adverse effect upon (i) the legality, validity, binding effect or enforceability
of any Loan Document, or (ii) the perfection or priority of any Lien granted to
Bank under any of the Collateral Documents.

"Maturity Date" means March 31, 2022 or any earlier date on which the Revolving
Commitment is reduced to zero or otherwise terminated pursuant to the terms
hereof.

"Maximum Rate" has the meaning assigned to such term in Section 10.16.

"Mortgages" means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of Bank on real property of a Credit Party,
including any amendment, modification or supplement thereto.

"Multiemployer Plan" means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.

"Net Income" means, with respect to any fiscal period, the total net income (or
loss), in Dollars, for Borrower and its Subsidiaries, on a consolidated basis
and as determined in accordance with GAAP consistently applied, for such period,
excluding (a) the income (or loss) of any Person which is not a Subsidiary of
Borrower, except to the extent of the amount of dividends or other distributions
actually paid to Borrower or any of its Subsidiaries in cash by such Person
during such period and the payment of dividends or similar distributions by that
Person is not at the time prohibited by operation of the terms of its charter or
of any agreement, instrument, judgment,



-17-

--------------------------------------------------------------------------------

 

 

decree, order, statute, rule or governmental regulation applicable to that
Person; (b) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of Borrower or is merged into or consolidated with Borrower
or any of its Subsidiaries or that Person's assets are acquired by Borrower or
any of its Subsidiaries; (c) the proceeds of any life insurance policy;
(d) gains or losses from the sale, exchange, transfer or other disposition of
Property or assets not in the Ordinary Course of Business of Borrower and its
Subsidiaries, and related tax effects in accordance with GAAP; and (e) any other
extraordinary gains or losses of Borrower or its Subsidiaries, and related tax
effects in accordance with GAAP.

"Net Orderly Liquidation Value" means the cash proceeds of Inventory, which
could be obtained in an orderly liquidation (net of all liquidation expenses,
costs of sale, operating expenses and retrieval and related costs), as
determined pursuant to the most recent third-party appraisal of such Inventory
delivered to Bank by an appraiser selected by Bank.

"Net Proceeds" means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates of the
Credit Parties) in connection with such event, (ii) in the case of a sale,
transfer or other Disposition of an asset (including pursuant to a sale and
leaseback transaction or a casualty or a condemnation or similar proceeding),
the amount of all payments required to be made as a result of such event to
repay Indebtedness (other than Loans) secured by such asset or otherwise subject
to mandatory prepayment as a result of such event and (iii) the amount of all
taxes paid (or reasonably estimated to be payable) and the amount of any
reserves established to fund contingent liabilities reasonably estimated to be
payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable to such event (as determined
reasonably and in good faith by a Responsible Officer).

"NOLV Factor" means, as of the date of the appraisal of Inventory most recently
received by Bank, the quotient of the Net Orderly Liquidation Value of Inventory
divided by the book value of Inventory, expressed as a percentage.  The NOLV
Factor will be increased or reduced promptly upon receipt by Bank of each
updated appraisal.

"Non-Investment-Grade Account Debtor" means an Account Debtor with (a) a rating
of less than "BBB-" from S&P or less than "Baa3" from Moody's or (b) no rating
from S&P or Moody's.

"Notice of Borrowing" means a request by Borrower for a Borrowing in accordance
with Section 2.3.

"Obligations" means all unpaid principal of and accrued and unpaid interest
(including interest that accrues after the commencement of an insolvency
proceeding with respect to any Credit Party, regardless of whether allowed or
allowable in whole or in part as a claim in such insolvency proceeding) on the
Loans, all LC Exposure, all Banking Services Obligations, all Swap Obligations
(subject to Section 4.5), all accrued and unpaid fees and all expenses
(including fees



-18-

--------------------------------------------------------------------------------

 

 

and expenses that accrue after the commencement of an insolvency proceeding with
respect to any Credit Party, regardless of whether allowed or allowable in whole
or in part as a claim in such insolvency proceeding), reimbursements,
indemnities and other obligations of the Credit Parties to Bank, any of its
Affiliates or any indemnified party arising under the Loan Documents, and all
other Indebtedness, obligations and liabilities of any kind owing by any Credit
Party to Bank, any of its Affiliates or any indemnified party, whether now
existing or hereafter arising, whether evidenced by a note or other writing,
whether allowed in any insolvency proceeding with respect to any Credit Party
(regardless of whether allowed or allowable in whole or in part as a claim in
such insolvency proceeding), whether arising from an extension of credit,
issuance of a letter of credit, acceptance, loan, guaranty, indemnification or
otherwise, and whether direct or indirect, absolute or contingent, due or to
become due, primary or secondary, or joint or several.

"OFAC" means the U.S. Department of the Treasury's Office of Foreign Assets
Control, and any successor thereto.

"Operating Account" has the meaning assigned to such term in Section 2.3.

"Ordinary Course of Business" means, in respect of any transaction involving any
Person, the ordinary course of such Person's business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

"Organization Documents" means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or organization or (d) any other document setting forth the manner
of election or duties of the officers, directors, managers or other similar
persons, or the designation, amount or relative rights, limitations and
preference of the Capital Stock of a Person.

"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

"Participant" has the meaning set forth in Section 10.4.

﻿

"Patents" shall mean, collectively, all patents issued or assigned to and all
patent applications and registrations made by any Credit Party (whether
established or registered or recorded in the United States or any other
country) including, without limitation, the patents, patent applications,
registrations and recordings listed in Schedule 5.15 hereto, together with any
and all (a) rights and privileges arising under applicable law with respect to
such Credit Party's use of any patents, (b) inventions and improvements
described and claimed therein, (c) reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof, (d) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable thereunder and
with respect



-19-

--------------------------------------------------------------------------------

 

 

thereto including, without limitation, damages and payments for past, present or
future infringements thereof, (e) rights corresponding thereto throughout the
world, and (f) rights to sue for past, present and future infringements thereof.

"PATRIOT Act" means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.

"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

"Permits" means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

"Permitted Discretion" means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based
lender) business judgment.

"Permitted Liens" has the meaning given such term in Section 7.2.

"Permitted Purchase Money Indebtedness" means purchase money or Capital Lease
Obligations incurred by Borrower or its Subsidiaries to fund the purchase of
Equipment, real estate or other fixed assets; provided, that (a) in no event
shall the principal amount of such Indebtedness outstanding at any time exceed
in the aggregate $5,000,000 (minus the value of assets subject to a Permitted
Sale and Leaseback Transaction at such time); (b) such purchase money
Indebtedness will not be secured by any Collateral or by any Property other than
the Property so acquired and any identifiable proceeds; and (c) the principal
amount of such purchase money Indebtedness will not, at the time of the
incurrence thereof, exceed the value of the Property so acquired.

"Permitted Refinancing" means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under Section 7.1.1(c) or (d) that (a) has
an aggregate outstanding principal amount not greater than the aggregate
principal amount of the Indebtedness being refinanced or extended, (b) has a
weighted average maturity (measured as of the date of such refinancing or
extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (c) is not entered into as part of a sale leaseback
transaction (other than any Permitted Sale and Leaseback Transaction), (d) is
not secured by a Lien on any assets other than the collateral securing the
Indebtedness being refinanced or extended, (e) the obligors of which

are the same as the obligors of the Indebtedness being refinanced or extended
and (f) is otherwise on terms no less favorable to the Credit Parties and their
Subsidiaries, taken as a whole, than those of the Indebtedness being refinanced
or extended.

"Permitted Sale and Leaseback Transaction" means such Sale and Leaseback
Transactions, for which the aggregate value of Equipment, real estate or other
fixed assets subject thereto do not exceed $5,000,000 during any Fiscal Year
(minus the outstanding principal amount of Permitted Purchase Money Indebtedness
at such time).



-20-

--------------------------------------------------------------------------------

 

 

"Person" means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, limited liability company,
corporation, institution, entity, party or Governmental Authority.

"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.

"Prepayment Event" means:

(a)       any sale, transfer or other Disposition (including pursuant to a Sale
and Leaseback transaction) of any Property of any Credit Party, other than
Dispositions described in Section 7.9(a) of Equipment having a fair value not
exceeding $250,000 in the aggregate in any Fiscal Year;

(b)       any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any Property of any
Credit Party with a fair value immediately prior to such event equal to or
greater than $250,000;

(c)       the issuance by Borrower of any Capital Stock, or the receipt by
Borrower of any capital contribution except pursuant to a stock option or
purchase plan; or

(d)       the incurrence by any Credit Party of any Indebtedness, other than
Indebtedness permitted under Section 7.1.1.

"Prime Rate" has the meaning given such term in Section 2.10.1.

"Prime Rate Borrowing" means a Borrowing of a Prime Rate Loan.

"Prime Rate Loan" has the meaning given such term in Section 2.10.1.

"Prior Indebtedness" means the Indebtedness provided in that certain Third
Amended and Restated Credit Agreement dated as of October 31, 2014 between
Borrower and Wells Fargo Bank, National Association, as amended, restated,
supplemented or otherwise modified from time to time on or prior to the Closing
Date, but excluding all obligations and liabilities for the "Term Loan" as
defined therein.

"Prior Lenders" means Wells Fargo Bank, National Association and any other
holders of Prior Indebtedness.

"Pro Forma Basis" means, for any Disposition, whether actual or proposed, each
such transaction or proposed transaction shall be deemed to have occurred on and
as of the first day of



-21-

--------------------------------------------------------------------------------

 

 

the relevant preceding four fiscal quarter period, and the following pro forma
adjustments shall be made:

(a)       in the case of an actual or proposed Disposition, all income statement
items (whether positive or negative) attributable to the line of business or the
Person subject to such Disposition shall be excluded from the results of the
Borrower and its Subsidiaries for such period;

(b)       interest accrued during the relevant period on, and the principal of,
any Indebtedness repaid or to be repaid or refinanced in such transaction shall
be excluded from the results of the Borrower and its Subsidiaries for such
period; and

(c)       any Indebtedness actually or proposed to be incurred or assumed in
such transaction shall be deemed to have been incurred as of the first day of
the applicable period, and interest thereon shall be deemed to have accrued from
such day on such Indebtedness at the applicable rates provided therefor (and in
the case of interest that does or would accrue at a formula or floating rate, at
the rate in effect at the time of determination) and shall be included in the
results of the Borrower and its Subsidiaries for such period.

"Property" means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

"Real Estate" means any real estate owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.

"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.

"Releases" means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

"Remittances" has the meaning given such term in Section 6.11.2.

"Reportable Event" means an event described in Section 4043 of ERISA and the
regulations issued thereunder (other than a Reportable Event not subject to the
provision for 30 day notice to the PBGC under such regulations).

"Requirement of Law" means, as to any Person, the Organization Documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

"Reserves" means any and all reserves which Bank deems necessary, in its
Permitted Discretion, to maintain (including, without limitation, reserves for
rent at locations leased by any Credit Party and for consignee's, warehousemen's
and bailee's charges, reserves for Swap Obligations, Banking Services Reserves,
reserves for dilution of Accounts, reserves for accrued and unpaid interest on
the Obligations, reserves for Inventory shrinkage, reserves for declines in



-22-

--------------------------------------------------------------------------------

 

 

Inventory values and reserves for contingent liabilities of any Credit
Party) based on such considerations as Bank deems appropriate in its Permitted
Discretion from time to time.

"Responsible Officer" means the chairman, chief executive officer, president,
chief financial officer or treasurer of any Credit Party or any other employee
having substantially the same authority and responsibility.

"Restricted Payment" has the meaning assigned to such term in Section 7.6.

"Revolving Commitment" means Bank's commitment to make Revolving Loans and issue
Letters of Credit hereunder, expressed as an amount representing the maximum
possible aggregate amount of Revolving Exposure hereunder.  The initial amount
of the Revolving Commitment is $35,000,000.

"Revolving Exposure" means the sum of the outstanding principal amount of the
Revolving Loans plus the LC Exposure.

"Revolving Loan" means a Loan made pursuant to Section 2.1.

"Sale and Leaseback Transaction" means an arrangement entered into by Borrower
or any of its Subsidiaries with any Person providing for Borrower or such
Subsidiary to lease or rent Equipment, real estate or other fixed assets that
Borrower or such Subsidiary has or will sell or otherwise transfer to such
Person.

"Sanctions" means sanctions administered or enforced from time to time by the
U.S. government, including those administered by OFAC, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty's
Treasury or other relevant sanctions authority.

"Solvent" means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small
capital.  In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

"Special Depositary Account" has the meaning assigned to such term in
Section 6.11.3.

"Specified Foreign Account Debtors" means any of Electrolux AB, Whirlpool
Corporation, Jabil Circuit, Inc., Avery Weigh Tronix UK Ltd., Promate Solutions
Corporation or Camtech International CO LTD or their subsidiaries organized
under the laws of Australia,

﻿

﻿



-23-

--------------------------------------------------------------------------------

 

 

China, Estonia, Hungary, Israel, Mexico, Poland, Sweden, Taiwan, Thailand and
the United Kingdom.

"Spitfire Earnout" means the "Additional Payments" due to Spitfire Control, Inc.
pursuant to the Purchase Agreement between Borrower and Sherbert USA, Inc. (fka
Spitfire Control, Inc.), dated May 31, 2012, as defined in said Purchase
Agreement.

"Standby LC Exposure" means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding standby Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrower at such time.

"Subordinated Indebtedness" means any other Indebtedness of a Credit Party or a
Subsidiary of a Credit Party which is subordinated to payment of the Obligations
to the written satisfaction of Bank.

"Subsidiary" means any Person as to which any Credit Party owns, directly or
indirectly, at least fifty percent (50%) of the outstanding shares of Capital
Stock or other interests having ordinary voting power for the election of
directors, officers, managers, trustees or other controlling Persons or an
equivalent controlling interest in Bank's judgment.

"Subsidiary Guarantor" means each Subsidiary of Borrower that guaranties the
Obligations after the Closing Date, including those Subsidiaries identified on
Schedule S-1.

"Swap Agreement" means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.

"Swap Obligations" of a Person means any and all obligations of such Person
owing to Bank or its Affiliates, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Swap Agreement transaction. 

"Tax or Taxes" means any and all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

"Title IV Plan" means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

"Trademarks" shall mean, collectively, all trademarks (including service marks),
logos, federal and state trademark registrations and applications made by any
Credit Party, common law trademarks and trade names owned by or assigned to such
Credit Party and all registrations and



-24-

--------------------------------------------------------------------------------

 

 

applications for the foregoing, including, without limitation, the registrations
and applications listed in Schedule 5.15 hereto, together with any and all
(a) rights and privileges arising under applicable law with respect to such
Credit Party's use of any trademarks, (b) reissues, continuations, extensions
and renewals thereof, (c) income, fees, royalties, damages and payments now and
hereafter due and/or payable thereunder and with respect thereto, including,
without limitation, damages, claims and payments for past, present or future
infringements thereof, (d) rights corresponding thereto throughout the world,
and (e) rights to sue for past, present and future infringements thereof.

"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBOR Rate or the Prime Rate.

"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of Illinois or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

"Wholly-Owned Subsidiary" means any Subsidiary in which (other than directors'
qualifying shares required by law) one hundred percent (100%) of the Capital
Stock, at the time as of which any determination is being made, is owned,
beneficially and of record, by Borrower, or by one or more of the other
Wholly-Owned Subsidiaries of Borrower, or both.

"Withholding Agent" means any Credit Party and Bank.

"Work" shall mean any work which is subject to copyright protection pursuant to
Title 17 of the United States Code.

1.2.       Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a "LIBOR Rate
Loan").  Borrowings also may be classified and referred to by Type (e.g., a
"LIBOR Rate Borrowing").

1.3.       Terms Generally.  The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words "include", "includes" and "including" shall be deemed
to be followed by the phrase "without limitation".  The word "will" shall be
construed to have the same meaning and effect as the word "shall".  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities,



-25-

--------------------------------------------------------------------------------

 

 

accounts and contract rights.  All of the uncapitalized terms contained in the
Loan Documents which are now or hereafter defined under the UCC will, unless
defined in the Loan Documents or the context indicates otherwise, have the
meanings now or hereafter provided for in the UCC.

1.4.       Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Borrower
notifies Bank that Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if Bank notifies
Borrower that Bank requests an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to in this Agreement shall be made, without giving effect to any
election under Accounting Standards Codification 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Credit Party or any Subsidiary of any Credit Party
at "fair value."  In addition, without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the financial statements referenced in Section 5.10(a) for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.  A breach of a financial
covenant contained in Section 8 shall be deemed to have occurred as of any date
of determination by Bank or as of the last day of any specified measurement
period, regardless of when the financial statements reflecting such breach are
delivered to Bank.

1.5.       Rates.  Bank does not warrant, nor accept responsibility, nor shall
Bank have any liability with respect to the administration, submission or any
other matter related to the LIBOR Rate or with respect to any comparable or
successor rate thereto.

2.       THE CREDITS.

2.1.       Revolving Commitment.  Subject to the terms and conditions set forth
herein, Bank agrees to make Revolving Loans to Borrower from time to time during
the Availability Period in an aggregate principal amount that will not result in
the Revolving Exposure exceeding the lesser of (a) the sum of the Revolving
Commitment minus Reserves established by Bank in its Permitted Discretion or
(b) the Borrowing Base.  Within the foregoing limits and subject to the terms
and conditions set forth herein, Borrower may borrow, prepay and reborrow
Revolving Loans.

2.2.       Loans and Borrowings.

2.2.1.    Each Loan shall be made as part of a Borrowing consisting of Loans of
the same Type made by Bank in accordance with the Revolving Commitment.

﻿



-26-

--------------------------------------------------------------------------------

 

 

2.2.2.    Subject to Section 2.11, each Borrowing shall be comprised entirely of
Prime Rate Loans or LIBOR Rate Loans as Borrower may request in accordance
herewith.  Bank may at its option make any LIBOR Rate Loan by causing any
domestic or foreign branch or Affiliate of Bank to make such Loan; provided that
any exercise of such option shall not affect the obligation of Borrower to repay
such Loan in accordance with the terms of this Agreement.

2.2.3.    At the commencement of each Interest Period for any LIBOR Rate
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000.  Prime Rate Borrowings may be
in any amount.  Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of four (4)
LIBOR Rate Borrowings outstanding.

2.2.4.    Notwithstanding any other provision of this Agreement, Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

2.3.       Requests for Borrowings; Disbursements of Loans.  To request a
Borrowing, Borrower shall notify Bank of such request in writing in a form
approved by Bank and signed by a duly authorized Responsible Officer of Borrower
(provided,  however, that the Bank may rely on the authority of any officer or
employee of Borrower whom Bank in good faith believes to be authorized to
request advances) and delivered by hand, facsimile or (subject to
Section 10.1.2) electronic communication (i) in the case of a LIBOR Rate
Borrowing, not later than 1:00 p.m., Central time, two (2) Business Days before
the date of the proposed Borrowing or (ii) in the case of a Prime Rate
Borrowing, not later than 1:00 p.m., Central time, on the date of the proposed
Borrowing; provided that in the case of a Presentment, such proposed Borrowing
shall not require a Notice of Borrowing.  Each such Notice of Borrowing shall be
irrevocable.  Each such Notice of Borrowing shall specify the following
information:

(a)       the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(b)       the date of such Borrowing, which shall be a Business Day;

(c)       whether such Borrowing is to be a Prime Rate Borrowing or a LIBOR Rate
Borrowing; and

(d)       in the case of a LIBOR Rate Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated in Section 2.10.1.

Any failure on behalf of Borrower to comply with the provisions of this
Section 2.3 shall not in any manner affect the obligation of Borrower to repay
such Borrowing in accordance with the terms of this Agreement.  If no election
as to the Type of Borrowing is specified, then the requested Borrowing shall be
a Prime Rate Borrowing.  If no Interest Period is specified with respect to any
requested LIBOR Rate Borrowing, then Borrower shall be deemed to have selected
an Interest Period of one month's duration.  Borrower irrevocably authorizes
Bank to make all disbursements of Loans into a non-interest bearing, DDA
operating account maintained by Borrower at Bank (account number 1993-8124-9523)
(including any successor account(s) thereto, the "Operating Account") that will
be structured and utilized for that purpose in





-27-

--------------------------------------------------------------------------------

 

 

accordance with Bank's policies and procedures from time to time in
effect.  Unless other arrangements are made with, and expressly agreed to by,
Bank (e.g., disbursements of Revolving Loans by wire transfer), all advances of
the Revolving Loans, if made by Bank, will be credited to the Operating Account
at the end of the applicable Business Day on which the advance is made.  With
respect to Borrowings to cover Presentments in the Controlled Disbursement
Account, Borrower hereby irrevocably authorizes Bank, without any further
written or oral request of Borrower, to transfer funds automatically from the
Operating Account to the Controlled Disbursement Account in amounts necessary
for the payment of checks and other items drawn on the Controlled Disbursement
Account as such checks and other items ("Presentments") are presented to Bank
for payment.  If any Presentments in the Controlled Disbursement Account are
paid by Bank in excess of funds available in the Operating Account for any
reason, including the failure of Borrower to determine the correct amount of
Presentments in its Notice of Borrowing, the amounts so paid by Bank will be
deemed to be a Prime Rate Borrowing for all purposes of this Agreement and are
hereby ratified and approved by Borrower; provided, however, that under no
circumstances will Bank have any obligation to pay any Presentments in the
Controlled Disbursement Account in excess of funds available in the Operating
Account.  Notwithstanding anything to the contrary in this Section 2.3, Bank
may, at any time hereafter on oral or written notice to Borrower, elect to
discontinue the automatic sweeping of funds from the Operating Account to the
Controlled Disbursement Account, but Bank instead may disburse proceeds of the
Revolving Loans made by Bank by crediting only the Operating
Account.  Furthermore, Bank reserves the right to discontinue providing
controlled disbursement accounts to its customers, including Borrower.  Each
request submitted by Borrower for a new Borrowing via wire transfer of funds
must be initiated with Bank's wire transfer department (or by telephone or
on-line functions made available by Bank's wire transfer department from time to
time) via a duly completed and signed outgoing wire transfer form (or any
replacement form promulgated by Bank).

2.4.       Letters of Credit.

2.4.1.    General.  Subject to the terms and conditions set forth herein,
Borrower may request the issuance of Letters of Credit for its own account or
for the account of any of the Subsidiary Guarantors, in a form acceptable to
Bank in its Permitted Discretion, at any time and from time to time during the
Availability Period.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by Borrower to, or entered
into by Borrower with, Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

2.4.2.    Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), Borrower shall hand
deliver or facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved by Bank) to Bank (prior to 3:00 p.m., Central
time, at least two (2) Business Days prior to the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with Section 2.4.3), the amount of such



-28-

--------------------------------------------------------------------------------

 

 

Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by Bank, Borrower also shall submit a letter of credit
application on Bank's standard form in connection with any request for a Letter
of Credit.  Upon receipt of a request from Borrower to issue, renew or extend
such Letter of Credit, and of all related documents, including any letter of
credit application, satisfactorily completed, Bank, within three (3) Business
Days, may either (i) issue the requested Letter of Credit to the beneficiary
thereof and transmit a copy to Borrower, or (ii) elect, in its Permitted
Discretion, not to issue the proposed Letter of Credit.  If Bank elects not to
issue such Letter of Credit, Bank will communicate in writing to Borrower the
reason(s) why Bank has declined such request.  In addition, a Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit, Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (a) the LC Exposure shall not exceed $1,000,000
and (b) the Revolving Exposure shall not exceed the lesser of the Revolving
Commitment and the Borrowing Base.

2.4.3.    Expiration Date.  Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (a) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (b) the date
that is five (5) Business Days prior to the Maturity Date.

2.4.4.    Reimbursement.  If Bank shall make any LC Disbursement in respect of a
Letter of Credit, Borrower shall reimburse such LC Disbursement by paying to
Bank an amount equal to such LC Disbursement not later than 1:00 p.m., Central
time, on (a) the Business Day that Borrower receives notice of such LC
Disbursement, if such notice is received prior to 1:00 p.m., Central time, on
the day of receipt, or (b) the Business Day immediately following the day that
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.3 that such
payment be financed with a Prime Rate Borrowing in an equivalent amount and, to
the extent so financed, Borrower's obligation to make such payment shall be
discharged and replaced by the resulting Prime Rate Borrowing.

2.4.5.    Obligations Absolute.  Borrower's obligation to reimburse LC
Disbursements as provided in Section 2.4.4 shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(a) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein, (b) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (c) payment by Bank under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit, or (d) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, Borrower's obligations hereunder.  Neither Bank nor any of its
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or



-29-

--------------------------------------------------------------------------------

 

 

delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of Bank; provided that
the foregoing shall not be construed to excuse Bank from liability to Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by Borrower to the extent permitted by
applicable law) suffered by Borrower that are caused by Bank's failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of Bank (as finally determined by a court of competent
jurisdiction), Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

2.4.6.    Interim Interest.  If Bank shall make any LC Disbursement, then,
unless Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that Borrower reimburses such LC Disbursement, at the rate per annum
then applicable to Prime Rate Loans; provided that, if Borrower fails to
reimburse such LC Disbursement when due, or Bank elects not to debit the
Borrower's loan account in an equivalent amount, pursuant to Section 2.4.4 or
Section 2.15.3, respectively, then Section 2.10.2 shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of Bank.

2.4.7.    Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from Bank
demanding the deposit of cash collateral pursuant to this paragraph, Borrower
shall deposit in an account with Bank (the "LC Collateral Account"), an amount
in cash equal to one hundred five percent (105%) of the LC Exposure as of such
date plus accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to
Borrower described in clause (f) or (g) of Section 9.1.  Such deposit shall be
held by Bank as collateral for the payment and performance of the
Obligations.  Bank shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Account and Borrower
hereby grants Bank a security interest in the LC Collateral Account.  Other than
any interest earned on the investment of such deposits, which investments shall
be made at the option and sole discretion of Bank and at Borrower's risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such LC Collateral Account.  Moneys in such
account shall be applied by Bank to outstanding LC Disbursements and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of Borrower for the LC Exposure at such time or, if the maturity of
the Loans has been accelerated, be applied to satisfy other Obligations.



-30-

--------------------------------------------------------------------------------

 

 

2.5.       Interest Elections.

2.5.1.    Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing and, in the case of a LIBOR Rate Borrowing, shall
have an initial Interest Period as specified in such Notice of
Borrowing.  Thereafter, Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a LIBOR Rate
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  Borrower may elect different options with respect to different
portions of the affected Borrowing and the Loans comprising each such portion
shall be considered a separate Borrowing.

2.5.2.    To make an election pursuant to this Section, Borrower shall notify
Bank of such election in writing in a form approved by Bank and signed by
Borrower and delivered by hand, facsimile or (subject to
Section 10.1.2) electronic communication by the time that a Notice of Borrowing
would be required under Section 2.3 if Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such Interest Election Request shall be
irrevocable.

2.5.3.    Each Interest Election Request shall specify the following information
in compliance with Section 2.2:

(a)       the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (c) and (d) below shall be
specified for each resulting Borrowing);

(b)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(c)       whether the resulting Borrowing is to be a Prime Rate Borrowing or a
LIBOR Rate Borrowing; and

(d)       if the resulting Borrowing is a LIBOR Rate Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated in Section 2.10.1(b).

If any such Interest Election Request requests a LIBOR Rate Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month's duration.

2.5.4.If Borrower fails to deliver a timely Interest Election Request with
respect to a LIBOR Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Prime
Rate Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and Bank, at its election, so notifies
Borrower, then, so long as an Event of Default is continuing (a) no outstanding
Borrowing may be converted to or continued as a LIBOR Rate Borrowing and
(b) unless repaid, each LIBOR Rate Borrowing shall be converted to a Prime Rate
Borrowing at the end of the Interest Period applicable thereto.



-31-

--------------------------------------------------------------------------------

 

 

2.6.       Termination of Revolving Commitment.

2.6.1.    Unless previously terminated, the Revolving Commitment shall terminate
on the Maturity Date.

2.6.2.    Borrower may at any time terminate the Revolving Commitment upon
(a) the payment in full of all outstanding Loans, together with accrued and
unpaid interest thereon and on any Letters of Credit, (b) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to Bank of a cash deposit (or at the
discretion of Bank a backup standby letter of credit satisfactory to Bank) equal
to one hundred five percent (105%) of the LC Exposure as of such date), (c) the
payment in full of the accrued and unpaid fees, and (d) the payment in full of
all reimbursable expenses and other Obligations together with accrued and unpaid
interest thereon.

2.6.3.    Borrower shall notify Bank of any election to terminate the Revolving
Commitment under Section 2.6.2 at least twenty (20) Business Days prior to the
effective date of such termination, specifying such election and the effective
date thereof.  Each notice delivered by Borrower pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Revolving
Commitment delivered by Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by Borrower (by notice to Bank on or prior to the specified effective
date) if such condition is not satisfied.  Any termination of the Revolving
Commitment shall be permanent.

2.7.       Repayment of Loans; Evidence of Debt.

2.7.1.    Borrower hereby unconditionally promises to pay to Bank the then
unpaid principal amount of each Revolving Loan, together with accrued and unpaid
interest thereon and on any Letters of Credit, on the Maturity Date.

2.7.2.    Bank shall apply all funds credited to the Special Depositary Account
in accordance with Section 6.11.3.  For the purpose of calculating interest, all
payments relating to or constituting payments made in respect of Accounts and
other proceeds of Accounts and other Collateral shall be credited (conditional
on final collection) against the outstanding Obligations on the first Business
Day after the Business Day that Bank received the same into the Special
Depositary Account in Chicago, Illinois.  For the purpose of determining
Availability, all such payments and other proceeds of Accounts and other
Collateral shall, in Bank's sole discretion, be credited (conditional on final
collection) against the amount of Eligible Accounts and the outstanding
Obligations on the Business Day immediately after the Business Day that Bank
received the same into the Special Depositary Account in Chicago,
Illinois.  Notwithstanding anything to the contrary in this Section 2.7.2,
Borrower acknowledges and agrees that deposits made and other items credited to
the Special Depositary Account are subject to applicable laws and regulations
governing availability of funds and Bank's funds availability policies and may
not be immediately available for application to the Loans or the other
Obligations.

2.7.3.    Bank shall maintain accounts in which it shall record (a) the amount
of each Loan made hereunder, the Type thereof and the Interest Period applicable
thereto and



-32-

--------------------------------------------------------------------------------

 

 

(b) the amount of any principal or interest due and payable or to become due and
payable from Borrower to Bank hereunder.

2.7.4.    The entries made in the accounts maintained pursuant to Section 2.7.3
shall be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided that the failure of Bank to maintain such accounts or
any error therein shall not in any manner affect the obligation of Borrower to
repay the Loans in accordance with the terms of this Agreement.

2.7.5.    Bank may request that Loans made by it be evidenced by a promissory
note.  In such event, Borrower shall prepare, execute and deliver to Bank a
promissory note payable to the order of Bank (or, if requested by Bank, to Bank
and its registered assigns) and in a form approved by Bank.

2.8.       Prepayment of Loans.

2.8.1.    Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with Section 2.8.5.

2.8.2.    In the event and on such occasion that the Revolving Exposure exceeds
the lesser of (a) the Revolving Commitment less Reserves established by Bank in
its Permitted Discretion or (b) the Borrowing Base, Borrower shall immediately
prepay the Revolving Loans and LC Exposure in an aggregate amount equal to such
excess.

2.8.3.    In the event and on each occasion that any Net Proceeds are received
by or on behalf of any Credit Party in respect of any Prepayment Event, Borrower
shall, immediately after such Net Proceeds are received by any Credit Party,
prepay the Obligations as set forth in Section 2.8.4 below in an aggregate
amount equal to one hundred percent (100%) of such Net Proceeds; provided that,
in the case of any event described in clause (b) of the definition of the term
"Prepayment Event", if the Borrower shall deliver to Bank a certificate that
Borrower intends to apply the Net Proceeds from such event (or a portion thereof
specified in such certificate), within 180 days after receipt of such Net
Proceeds, to acquire (or replace or rebuild) real property, equipment or other
tangible assets to be used in the business of Borrower, and certifying that no
Default has occurred and is continuing, then such Net Proceeds may be used by
Borrower to acquire (or replace or rebuild) real property, equipment or other
tangible assets; provided that to the extent of any such Net Proceeds therefrom
that have not been so applied by the end of such 180‑day period, a prepayment
shall be required at such time in an amount equal to such Net Proceeds that have
not been so applied.

2.8.4.    All such amounts pursuant to Section 2.8.2 and 2.8.3 shall be applied
to prepay the Revolving Loans without a corresponding reduction in the Revolving
Commitment and thereafter (in the case of Section 2.8.2) to cash collateralize
outstanding LC Exposure.

2.8.5.    Borrower shall notify Bank by telephone (confirmed in writing) of any
prepayment hereunder not later than 3:00 p.m., Central time, one Business Day
before the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving



-33-

--------------------------------------------------------------------------------

 

 

Commitment as contemplated by Section 2.6, then such notice of prepayment may be
revoked if such notice of termination is revoked in accordance with
Section 2.6.  Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.2.  Each prepayment of a Borrowing shall be
applied ratably to the Revolving Loans included in the prepaid
Borrowing.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.10 and all amounts the Bank is entitled to receive in
accordance with Section 2.13.  

2.9.       Fees.

2.9.1.    Borrower agrees to pay to Bank a commitment fee, which shall accrue at
the rate of 0.125% per annum on the average daily amount of the Available
Revolving Commitment during the period from and including the Closing Date to
the date on which the Obligations are paid in full and the Revolving Commitment
terminates.  Accrued commitment fees shall be payable in arrears on the first
day of each calendar month and on the date on which the Revolving Commitment
terminates, commencing on the first such date to occur after the Closing
Date.  All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed.

2.9.2.    Borrower agrees to pay to Bank, with respect to each Letter of Credit,
a fee, which shall accrue at the same Applicable Spread used to determine the
interest rate applicable to LIBOR Rate Loans, on the amount available to be
drawn under each Letter of Credit, on the date of issuance of such Letter of
Credit and during the period from and including the date of issuance of such
Letter of Credit to but excluding the later of the date on which the Revolving
Commitment terminates and the date on which Bank ceases to have any LC
Exposure.  Fees payable under this Section 2.9.2 accrued through and including
the last day of each calendar month shall be payable on the first day of each
month following such last day, commencing on the first such date to occur after
the Closing Date; provided that all such fees shall be payable on the date on
which the Revolving Commitment terminates and any such fees accruing after the
date on which the Revolving Commitment terminates shall be payable on
demand.  All fees payable to Bank pursuant to this Section 2.9.2 shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed.

2.9.3.    Borrower agrees to pay to Bank, with respect to each Letter of Credit,
Bank's standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.  Such
fees shall be payable to Bank within ten (10) days after demand.

2.9.4.    All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to Bank.  Fees paid shall not be refundable under
any circumstances.

2.10.      Interest.

2.10.1.   Interest on each advance hereunder shall accrue at one of the
following per annum rates selected by Borrower as specified in the applicable
Notice of Borrowing delivered to Bank in accordance with Section 2.3, (a) the
Applicable Spread plus the greater of (i) zero percent (0.0%) and (ii) the prime
rate announced by Bank from time to time (the "Prime Rate"),



-34-

--------------------------------------------------------------------------------

 

 

as and when such rate changes (a "Prime Rate Loan") or (b) the Applicable Spread
plus the greater of (i) zero percent (0.0%) and (ii) the 1, 2 or 3 month LIBOR
rate quoted by Bank from Reuters Screen LIBOR01 Page or any successor thereto
(the "LIBOR Rate") (which shall be the LIBOR Rate in effect two (2) Business
Days prior to commencement of the advance), adjusted for any reserve requirement
and any subsequent costs arising from a change in government regulation (a
"LIBOR Rate Loan"). 

2.10.2.   Notwithstanding the foregoing, immediately upon the occurrence and
continuance of an Event of Default under Sections 9.1(f) or (g), or at the
Bank's discretion upon the occurrence and continuance of any other Event of
Default, (a) all Loans shall bear interest at two percent (2%) plus the rate
otherwise applicable to such Loans as provided in Section 2.10.1 and/or (b) in
the case of any other amount outstanding hereunder and then due and payable,
such amount shall accrue at two percent (2%) plus the rate applicable to such
fee or other obligation as provided hereunder.

2.10.3.   Accrued interest on each Loan (for Prime Rate Loans, accrued through
the last day of the prior calendar month) shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Revolving
Commitment; provided that (a) interest accrued pursuant to Section 2.10.2 shall
be payable on demand, (b) in the event of any repayment or prepayment of any
Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (c) in the event of any
conversion of any LIBOR Rate Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the closing
date of such conversion.

2.10.4.  All interest hereunder shall be computed on the basis of a year of 360
days (or 365/366 days solely with respect to Prime Rate Loans), and shall be
payable for the actual number of days elapsed.  The applicable Prime Rate or
LIBOR Rate shall be determined by Bank, and such determination shall be
conclusive absent manifest error.

2.11.      Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a LIBOR Rate Borrowing:

2.11.1.   Bank determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the LIBOR Rate for such Interest Period; or

2.11.2.   Bank determines that the LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to Bank of making or maintaining its
Loans included in such Borrowing for such Interest Period;

then Bank shall give notice thereof to Borrower by telephone or in writing as
promptly as practicable thereafter and, until Bank notifies Borrower that the
circumstances giving rise to such notice no longer exist, (a) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Rate Borrowing shall be ineffective,
and (b) if any Notice of Borrowing requests a LIBOR Rate Borrowing, such
Borrowing shall be made as a Prime Rate Borrowing.



-35-

--------------------------------------------------------------------------------

 

 

2.12.      Increased Costs.

2.12.1.   If any Change in Law shall:

(a)       impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, Bank (except any
such reserve requirement reflected in the LIBOR Rate);

(b)       subject Bank to any Taxes (other than Indemnified Taxes or Excluded
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(c)       impose on Bank or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or LIBOR Rate Loans
made by Bank or any Letter of Credit;

and the result of any of the foregoing shall be to increase the cost to Bank of
making, converting to, continuing or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
Bank of issuing or maintaining any Letter of Credit (or of maintaining its
obligation to issue any Letter of Credit) or to reduce the amount of any sum
received or receivable by Bank hereunder (whether of principal, interest or any
other amount), then Borrower will pay to Bank such additional amount or amounts
as will compensate Bank for such additional costs incurred or reduction
suffered.

2.12.2.   If Bank determines that any Change in Law affecting Bank or any
lending office of Bank or Bank's holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on Bank's capital or on the capital of Bank's holding company, if any, as
a consequence of this Agreement, the Revolving Commitment of Bank, or the Loans
made by, or Letters of Credit issued by, Bank, to a level below that which Bank
or Bank's holding company could have achieved but for such Change in Law (taking
into consideration Bank's policies and the policies of Bank's holding company
with respect to capital adequacy), then from time to time Borrower will pay to
Bank such additional amount or amounts as will compensate Bank or Bank's holding
company for any such reduction suffered.

2.12.3.   A certificate of Bank setting forth the amount or amounts necessary to
compensate Bank or its holding company, as the case may be, as specified in
Section 2.12.1 or Section 2.12.2 shall be delivered to Borrower and shall be
conclusive absent manifest error.  Borrower shall pay Bank the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

2.12.4.   Failure or delay on the part of Bank to demand compensation pursuant
to this Section shall not constitute a waiver of Bank's right to demand such
compensation; provided that Borrower shall not be required to compensate Bank
pursuant to this Section for any increased costs incurred or reductions suffered
more than 270 days prior to the date that Bank notifies Borrower of the Change
in Law giving rise to such increased costs or reductions and of Bank's intention
to claim compensation therefor; provided further that, if the Change in Law



-36-

--------------------------------------------------------------------------------

 

 

giving rise to such increased costs or reductions is retroactive, then the
270‑day period referred to above shall be extended to include the period of
retroactive effect thereof.

2.13.      Break Funding Payments; Interest Differential.  If a LIBOR Rate Loan
is prepaid prior to the end of the applicable Interest Period for such Loan,
whether voluntarily or because prepayment is required due to occurrence of the
Maturity Date or due to acceleration of the Obligations upon the occurrence of
an Event of Default or otherwise, Borrower agrees to pay all of Bank's costs,
expenses and financial loss (including the initial cost for any cap or floor
protection paid to Bank) and Interest Differential (as determined by
Bank) incurred as a result of such prepayment.  Because of the short-term
duration of any Interest Period, Borrower agrees that the Interest Differential
shall not be discounted to its present value.  Any prepayment of a LIBOR Rate
Loan shall be in an amount equal to the remaining entire principal balance of
such Loan.  Borrower hereby acknowledges that Borrower shall be required to pay
the Interest Differential with respect to any portion of the principal balance
paid before its scheduled due date, whether voluntarily, involuntarily, or
otherwise, including without limitation any principal payment made following
Default, demand for payment, acceleration, collection proceedings, foreclosure,
sale or other disposition of Collateral, bankruptcy or other insolvency
proceedings, eminent domain, condemnation or otherwise.

2.14.      Taxes.

2.14.1.   Any and all payments by or on account of any obligation of any Credit
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable Withholding
Agent) requires the deduction or withholding of any Tax from any such payment by
a Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) Bank
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

2.14.2.   The applicable Credit Party shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
Bank timely reimburse it for the payment of, any Other Taxes.

2.14.3.   The Credit Parties shall, jointly and severally, indemnify Bank,
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by Bank or
required to be withheld or deducted from a payment to Bank and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to Borrower by Bank shall be conclusive absent manifest
error.

﻿



-37-

--------------------------------------------------------------------------------

 

 

2.14.4.   As soon as practicable after any payment of Taxes by any Credit Party
to a Governmental Authority, such Credit Party shall deliver to Bank the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Bank.

2.14.5.   If Bank determines in its sole discretion exercised in good faith that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14 (including by the payment of additional amounts
pursuant to this Section 2.14), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of Bank and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of Bank, shall repay to
Bank the amount paid over pursuant to this Section 2.14.5 (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event Bank is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this Section 2.14.5, in no event
will Bank be required to pay any amount to an indemnifying party pursuant to
this Section 2.14.5 the payment of which would place Bank in a less favorable
net after-Tax position than Bank would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This Section shall not be construed to require Bank to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

2.14.6.   Bank agrees to deliver to Borrower on or prior to the date of this
Agreement and at such other time or times prescribed by applicable law or if
requested by Borrower, a properly completed and executed IRS Form W-9 (or
successor form) including Bank's taxpayer identification number and certifying
that Bank is exempt or otherwise not subject to U.S. backup withholding.

2.15.      Payments Generally; Allocation of Proceeds.

2.15.1.   Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.12,  2.13 or 2.14, or otherwise) prior to
1:00 p.m., Central time, on the date when due, in immediately available funds,
without setoff or counterclaim.  Any amounts received after such time on any
date may, in the discretion of Bank, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon.  All such
payments shall be made to Bank at the address for payment specified in writing
by Bank to Borrower, except that payments pursuant to Sections 2.12 and 10.3
shall be made directly to the Persons entitled thereto.  Bank shall distribute
any such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in Dollars.

﻿

﻿



-38-

--------------------------------------------------------------------------------

 

 

2.15.2.   Any proceeds of Collateral received by Bank (a) prior to the
occurrence and continuance of an Event of Default, which proceeds do not
constitute either (i) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by
Borrower) or (ii) a mandatory prepayment (which shall be applied in accordance
with Section 2.8) or (b) after the occurrence and continuance of an Event of
Default and Bank so elects, shall be applied to the Obligations in the order or
manner as Bank may, from time to time, in each instance determine in its sole
discretion.  Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by Borrower, or unless a Default is in existence,
Bank shall not apply any payment which it receives to any LIBOR Rate Loan,
except (A) on the expiration date of the Interest Period applicable to any such
LIBOR Rate Loan or (B) in the event, and only to the extent, that there are no
outstanding Prime Rate Loans and, in any such event, Borrower shall pay the
break funding payment required in accordance with Section 2.13. Bank shall have
the continuing and exclusive right to apply and reverse and reapply any and all
such proceeds and payments to any portion of the Obligations. 

2.15.3.   At the election of Bank, all payments of principal, interest, LC
Disbursements, fees, premiums, reimbursable expenses (including, without
limitation, all reimbursement for fees and expenses pursuant to Section 10.3),
and other sums payable under the Loan Documents, may be paid from the proceeds
of Borrowings made hereunder whether made following a request by Borrower
pursuant to Section 2.3 or a deemed request as provided in this Section or may
be deducted from any deposit account of Borrower maintained with Bank.  Borrower
hereby irrevocably authorizes (a) Bank to make a Borrowing for the purpose of
paying each payment of principal, interest and fees as it becomes due hereunder
or any other amount due under the Loan Documents and agrees that all such
amounts charged shall constitute Loans and that all such Borrowings shall be
deemed to have been requested pursuant to Sections 2.3, and (b) Bank to charge
any deposit account of Borrower maintained with Bank for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.

2.16.      Returned Payments.  If after receipt of any payment which is applied
to the payment of all or any part of the Obligations, Bank is for any reason
compelled to surrender such payment or proceeds to any Person because such
payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by Bank.  The provisions of this Section 2.16 shall be and remain
effective notwithstanding any contrary action which may have been taken by Bank
in reliance upon such payment or application of proceeds.  The provisions of
this Section 2.16 shall survive the termination of this Agreement.

2.17.      Advance Rates and Sublimits.

2.17.1.   Borrower acknowledges that Bank, from time to time, may do any one or
more of the following in its Permitted Discretion: (a) decrease the dollar
limits on outstanding advances against the Borrowing Base or (b) decrease the
advance rate applicable to Eligible Inventory or Eligible Accounts set forth
within the definition of "Borrowing Base" if, in either case, one or more of the
following events occur or conditions exist: (i) a Default or Event of



-39-

--------------------------------------------------------------------------------

 

 

Default has occurred; (ii) with regard to the advance rate applicable to
Eligible Accounts set forth within the definition of "Borrowing Base", (A) the
dilution percentage with respect to Borrower's Eligible Accounts (i.e.,
reductions in the amount of Accounts because of returns, discounts, price
adjustments, credit memoranda, credits, contras and other similar
offsets) increases by an amount which Bank, has determined in its Permitted
Discretion, is materially above that which existed as of the Closing Date, and
(B) the percentage of Accounts that are ninety (90) days or more past the date
of the original invoices applicable thereto increases, in comparison to the
percentage of Accounts that are within ninety (90) days from the date of the
original invoices applicable thereto, by an amount which Bank, in its Permitted
Discretion, determines is material; (iii) any material change occurs, determined
by Bank in its Permitted Discretion, from the Closing Date in respect of the
credit rating or credit quality of Borrower's Account Debtors; or (iv) with
respect to the advance rate applicable to Eligible Inventory set forth within
the definition of "Borrowing Base", there occurs a material change, as
determined by Bank in its Permitted Discretion in connection with an updated
Inventory appraisal, in the age, type, quantity, or quality of Borrower's
Eligible Inventory as the same is constituted on the Closing Date.

2.17.2.   If, at any time, Bank decreases any of the dollar limits on
outstanding advances against the Borrowing Base or decreases the advance rate
applicable to Eligible Inventory or Eligible Accounts set forth within the
definition of "Borrowing Base", Bank will give Borrower fifteen (15) days
advance written notice of such change, unless a Default or Event of Default then
exists, in which case Bank will give Borrower contemporaneous oral or written
notice of such change.

3.       CONDITIONS PRECEDENT

3.1.       Closing Date Conditions.  The obligation of Bank to make Loans and to
issue Letters of Credit hereunder shall not become effective until the date on
which the following conditions are satisfied in a manner satisfactory to Bank:

(a)       Loan Documents.  Bank shall have received on or before the Closing
Date all of the agreements, documents, instruments and other items set forth on
the closing checklist attached hereto as Exhibit 3.1, each in form and substance
reasonably satisfactory to Bank and duly executed by the parties thereto.

(b)       Availability.  After giving effect to the consummation of the
transactions contemplated hereunder, payment of all costs and expenses in
connection therewith, funding of the initial Loans and issuance of the initial
Letters of Credit, Availability (reduced by the amount, if any of (i) the Credit
Parties' accounts payable which remain unpaid greater than sixty (60) days past
the due date of the original invoices applicable thereto and (ii) any book
overdraft of the Credit Parties relating to accounts payable more than sixty
(60) days past due) shall be not less than $7,000,000.

(c)       Repayment of Prior Indebtedness; Satisfaction of Outstanding Letters
of Credit.  (i) Bank shall have received a fully executed pay-off letter
reasonably satisfactory to Bank confirming that all Prior Indebtedness will be
repaid in full from the proceeds of the initial Loans and all Liens upon any of
the Property of the Credit Parties or any of their Subsidiaries in



-40-

--------------------------------------------------------------------------------

 

 

favor of Prior Lenders shall be terminated by Prior Lenders immediately upon
such payment; and (ii) all letters of credit issued or guaranteed as part of
such Prior Indebtedness shall have been cash collateralized or supported by a
Letter of Credit issued pursuant hereto, as mutually agreed upon by Bank,
Borrower and the holders of such Prior Indebtedness. 

(d)       Approvals.  Bank shall have received (i) satisfactory evidence that
the Credit Parties have obtained all required consents and approvals of all
Persons including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Loan Documents and the
consummation of the transactions contemplated hereby or (ii) an officer's
certificate in form and substance reasonably satisfactory to Bank affirming that
no such consents or approvals are required.

(e)       Payment of Fees.  The Borrower shall have paid the fees required to be
paid on the Closing Date, and shall have reimbursed Bank for all fees, costs and
expenses of closing presented as of the Closing Date.

3.2.       Conditions to Each Extension of Credit.  The obligation of Bank to
make a Loan on the occasion of any Borrowing, and of Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a)       The representations and warranties of the Credit Parties set forth in
this Agreement shall be true and correct on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, except for any representation or warranty that expressly
relates to an earlier date (in which event such representation or warranty shall
be true and correct on and as of such earlier date).

(b)       At the time of and after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c)       After giving effect to any Borrowing or the issuance of any Letter of
Credit, Availability is not less than zero.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Credit
Parties on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

4.       Collateral.

4.1.       Grant of Security Interest.  As security for the full, prompt and
complete payment and performance by each Credit Party of the Obligations, each
Credit Party hereby grants to, and creates in favor of, Bank a continuing
security interest in, and Lien on, all of such Credit Party's rights, titles and
interests in and to the following personal assets and property, tangible and
intangible, of such Credit Party:

(a)       all of such Credit Party's Accounts, chattel paper, deposit accounts,
documents, Equipment, fixtures, instruments, Inventory (other than Inventory
located outside of



-41-

--------------------------------------------------------------------------------

 

 

the United States that is ashore and not aboard a vessel), investment property,
general intangibles, goods, and letter-of-credit rights;

(b)       all of such Credit Party's rights, titles and interests in and to the
commercial tort claims listed, or required to be listed, in Schedule 5.25 to
this Agreement;

(c)       all of such Credit Party's rights, titles and interests in and to the
Intellectual Property Collateral;

(d)       without limiting the description of the property or any rights or
interests in the property described above in this definition of Collateral, all
of such Credit Party's rights, titles and interests in and to (i) all of such
Credit Party's money, cash, and other funds; (ii) all attachments, accessions,
parts and appurtenances to, all substitutions for, and all replacements of any
and all of such Credit Party's Equipment, fixtures and other goods; (iii) all of
such Credit Party's agreements, as-extracted collateral, tangible chattel paper,
electronic chattel paper, health-care-insurance receivables, leases, lease
contracts, lease agreements, payment intangibles, proceeds of letters of credit,
promissory notes, records, and software; and (iv) all of such Credit Party's
franchises, customer lists, insurance refunds, insurance refund claims, tax
refunds, tax refund claims, pension plan refunds, pension plan reversions,
patents, patent applications, service marks, service mark applications,
trademarks, trademark applications, trade names, domain names, trade secrets,
goodwill, copyrights, copyright applications, and licenses;

(e)       all supporting obligations;

(f)       all of the products and proceeds of all of the foregoing described
property and interests in property, including cash proceeds and noncash
proceeds, and including proceeds of any insurance, whether in the form of
original collateral or any of the property or rights or interests in property
described above in this definition of Collateral; and

(g)       all of the foregoing, whether now owned or existing or hereafter
acquired or arising, or in which such Credit Party now has or hereafter acquires
any rights, titles or interests.

4.2.       Perfection of Bank's Security Interest; Duty of Care.

4.2.1.    Until the termination of this Agreement, each Credit Party shall
perform any and all steps and take all actions requested by Bank from time to
time to perfect, maintain, protect, and enforce Bank's security interest in, and
Lien on, the Collateral, including (a) executing and delivering all appropriate
documents and instruments as Bank may determine are necessary or desirable to
perfect, preserve, or enforce Bank's interest in the Collateral, including
financing statements, all in form and substance satisfactory to Bank,
(b) delivering and endorsing to Bank any warehouse receipts or other documents
of title covering that portion of the Collateral which, with Bank's consent, may
be located in warehouses and in respect of which warehouse receipts are issued,
(c) upon the occurrence and the continuance of any Event of Default,
transferring Inventory to warehouses approved by Bank, (d) placing notations on
such Credit Party's books of account to disclose Bank's security interest and
Lien therein, and (e) taking such other steps and actions as deemed necessary or
desirable by Bank to perfect and enforce Bank's security interest in, and Lien
on, and other rights and interests in, the Collateral. 



-42-

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing provisions of this Section 4.2.1, no Credit Party
shall be required to take any action to perfect any tangible assets outside of
the United States.

4.2.2.    Each Credit Party hereby irrevocably authorizes Bank at any time and
from time to time to file in any filing office in any jurisdiction any initial
financing statements and amendments thereto that (a) indicate the Collateral
(i) as all assets of such Credit Party, whether now owned or hereafter acquired
or arising, and all proceeds and products thereof, or (ii) as being of an equal
or lesser scope or with greater detail, and (b) provide any other information
required by Part 5 of Article 9 of the UCC or any other applicable law for the
sufficiency or filing office acceptance of any financing statement or amendment,
including whether such Credit Party is an organization, the type of organization
and any organizational identification number issued to such Credit Party.  Each
Credit Party hereby irrevocably authorizes Bank at any time and from time to
time to correct or complete, or to cause to be corrected or completed, any
financing statements, continuation statements or other such documents as have
been filed naming such Credit Party as debtor and Bank as secured party.  Each
Credit Party agrees to furnish any such information to Bank promptly upon
request.  At Bank's request, each Credit Party will execute notices appropriate
under any applicable Requirement of Law that Bank deems desirable to evidence,
perfect, or protect its security interest in and other Liens on the Collateral
in such form(s) as are satisfactory to Bank.  Each Credit Party will pay the
cost of filing all financing statements and other notices in all public offices
where filing is deemed by Bank to be necessary or desirable to perfect, protect
or enforce the security interest and Lien granted to Bank hereunder.  A carbon,
photographic, photostatic or other reproduction of this Agreement or of a
financing statement is sufficient as a financing statement.  Bank is hereby
authorized to give notice to any creditor, landlord or any other Person as may
be necessary or desirable under applicable laws to evidence, protect, perfect,
or enforce the security interest and Lien granted to Bank in the Collateral.

4.2.3.    To protect, perfect, or enforce, from time to time, Bank's rights or
interests in the Collateral, Bank may, in its discretion (but without any
obligation to do so), (a) discharge any Liens (other than Permitted Liens so
long as no Event of Default has occurred) at any time levied or placed on the
Collateral, (b) pay any insurance to the extent the Credit Parties have failed
to timely pay the same, (c) maintain guards where any Collateral is located if
an Event of Default has occurred and is continuing, and (d) obtain any record
from any service bureau and pay such service bureau the cost thereof.  All costs
and expenses incurred by Bank in exercising its discretion under this
Section 4.2.3 will be part of the Obligations, payable on Bank's demand and
secured by the Collateral.

4.2.4.    Bank shall have no duty of care with respect to the Collateral except
that Bank shall exercise reasonable care with respect to the Collateral in
Bank's custody.  Bank shall be deemed to have exercised reasonable care if
(a) such property is accorded treatment substantially equal to that which Bank
accords its own property, or (b) Bank takes such action with respect to the
Collateral as Borrower shall reasonably request in writing.  Bank will not be
deemed to have, and nothing in this Section 4.2.4 may be construed to deem that
Bank has, failed to exercise reasonable care in the custody or preservation of
Collateral in its possession merely because either (i) Bank failed to comply
with any request of any Credit Party or (ii) Bank failed to take steps to
preserve rights against any Persons in such property.  Each Credit Party agrees
that Bank has no obligation to take steps to preserve rights against any prior
parties.



-43-

--------------------------------------------------------------------------------

 

 

4.2.5.    At any time and from time to time, Bank, in its own name or in the
name of others, may periodically communicate with each Credit Party's Account
Debtors, customers and other obligors to verify with them, to Bank's
satisfaction, the existence, amount and terms of any sums owed by such Account
Debtors, customers or other obligors to such Credit Party and the nature of any
such Account Debtor's, customer's or other obligor's relationship with such
Credit Party; provided, however, that so long as no Event of Default has
occurred and is continuing, Bank shall use a third party to conduct such
verification and there shall be no follow up to the extent that such Account
Debtor does not respond to the verification notice.

4.2.6.    Each Credit Party will, on Bank's request, deliver to Bank any and all
evidences of ownership of the Equipment, including any certificates of title and
applications for title pertaining to such Credit Party's motor vehicles, so that
Bank may cause its security interest and Lien to be noted on such certificates
of title.

4.2.7.    With respect to any of the Collateral for which control of such
Collateral is a method of perfection under the UCC, including all of any Credit
Party's rights, titles and interests in deposit accounts, investment property,
electronic chattel paper and letter-of-credit rights, and without limiting the
obligations of such Credit Party under the provisions of Sections 4.2.8,  4.2.9,
and 4.2.10, such Credit Party will, subject to Section 6.11 and otherwise on
Bank's request, cause to be executed by each Person that Bank determines is
appropriate, a control agreement in a form acceptable to Bank.

4.2.8.    If any Credit Party shall at any time hold or acquire any promissory
notes or tangible chattel paper, such Credit Party shall forthwith indorse,
assign and deliver the same to Bank, accompanied by such instruments of transfer
or assignment duly executed in blank as Bank may from time to time specify.

4.2.9.If any Credit Party at any time holds or acquires an interest in any
electronic chattel paper or any "transferable record," as that term is defined
in Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act, or in Section 16 of the Uniform Electronic Transactions Act as in
effect in any relevant jurisdiction, such Credit Party shall promptly notify
Bank thereof and, at the request and option of Bank, shall take such action as
Bank may reasonably request to vest in Bank control, under Section 9-105 of the
UCC, of such electronic chattel paper or control under Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record.

4.2.10.   If any Credit Party is at any time a beneficiary under a letter of
credit now or hereafter, such Credit Party shall promptly notify Bank thereof
and, at the request and option of Bank, such Credit Party shall, pursuant to an
agreement in form and substance satisfactory to Bank, either, at the option of
Bank, (a) arrange for the issuer and any confirmer or other nominated person of
such letter of credit to consent to an assignment to Bank of the proceeds of the
letter of credit or (b) arrange for Bank to become the beneficiary of the letter
of credit, with Bank agreeing, in each case, that the proceeds of the letter of
credit are to be applied as provided in Section 2.15.2.

﻿



-44-

--------------------------------------------------------------------------------

 

 

4.2.11.   If any Credit Party shall at any time hold or acquire a commercial
tort claim, such Credit Party shall immediately notify Bank in a writing signed
by such Credit Party of the particulars thereof and grant to Bank in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement (which shall include an update to Schedule 5.25 with
respect thereto), with such writing to be in form and substance satisfactory to
Bank. 

4.3.       Power of Attorney.

4.3.1.    Each Credit Party does hereby make, constitute and appoint Bank (or
any officer or agent of Bank) as such Credit Party's true and lawful
attorney-in-fact, with full power of substitution, in the name of such Credit
Party or in the name of Bank or otherwise, for the use and benefit of Bank, but
at the cost and expense of such Credit Party, (a) to indorse the name of such
Credit Party on any instruments, notes, checks, drafts, money orders, or other
media of payment (including payments payable under any policy of insurance on
the Collateral) or Collateral that may come into the possession of Bank or any
Affiliate of Bank in full or part payment of any of the Obligations; (b) upon
the occurrence and during the continuance of any Event of Default, to sign and
indorse the name of such Credit Party on any invoice, freight or express bill,
bill of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications and notices in connection with any Collateral, and
any instrument or document relating thereto or to any of such Credit Party's
rights therein; (c) to file financing statements pursuant to the UCC and other
notices appropriate under applicable law as Bank deems necessary to perfect,
preserve, and protect Bank's rights and interests under this Agreement; (d) to
obtain the insurance referred to in Section 6.6 and endorse any drafts and
cancel any insurance so obtained by Bank; (e) upon the occurrence and during the
continuance of any Event of Default, to give written notice to the United States
Post Office to effect change(s) of address so that all mail addressed to such
Credit Party may be delivered directly to Bank; and (f) to do any and all things
necessary or desirable to perfect Bank's security interest in, and Lien on, and
other rights and interests in, the Collateral, to preserve and protect the
Collateral and to otherwise carry out this Agreement.

4.3.2.    This power of attorney, being coupled with an interest, will be
irrevocable for the term of this Agreement and all transactions under this
Agreement and thereafter so long as any of the Obligations remain in
existence.  Each Credit Party ratifies and approves all acts of such attorney,
and neither Bank nor its attorney will be liable for any acts or omissions or
for any error of judgment or mistake of fact or law.  Each Credit Party will
execute and deliver promptly to Bank all instruments necessary or desirable, as
determined in Bank's discretion, to further Bank's exercise of the rights and
powers granted it in this Section 4.3.

4.4.       Bank's Additional Rights Regarding Collateral.  In addition to Bank's
other rights and remedies under the Loan Documents, Bank may, in its discretion
exercised in good faith, following the occurrence and during the continuance of
any Event of Default: (a) exchange, enforce, waive or release any of the
Collateral or portion thereof, (b) apply the proceeds of the Collateral against
the Obligations and direct the order or manner of the liquidation thereof
(including any sale or other disposition), as Bank may, from time to time, in
each instance determine, and (c) settle, compromise, collect or otherwise
liquidate any such security in any



-45-

--------------------------------------------------------------------------------

 

 

manner without affecting or impairing its right to take any other further action
with respect to any security or any part thereof.

4.5.       Eligible Contract Participants.  Notwithstanding any provision hereof
or in any other Loan Document to the contrary, in the event that any Guarantor
is not an "eligible contract participant" as such term is defined in
Section 1(a)(18) of the Commodity Exchange Act at the time (a) any transaction
is entered into under a Swap Agreement or (b) such Guarantor enters into the
Guaranty or otherwise guarantees the Obligations, the Obligations of such
Guarantor shall not include (i) in the case of clause (a) above, such
transaction and (ii) in the case of clause (b) above, any transactions
outstanding under any Swap Agreements with Bank or its Affiliates as of the date
such Guarantor becomes a Guarantor under the Loan Documents; provided,  however,
that at the time any Guarantor becomes an "eligible contract participant", the
Obligations of such Guarantor shall include, without limitation, any transaction
entered into under any Swap Agreement with Bank or its Affiliates and any
transactions outstanding under any Swap Agreement with Bank or its Affiliates.

5.       REPRESENTATIONS AND WARRANTIES.

The Credit Parties, jointly and severally, represent and warrant to Bank that
the following are, true, correct and complete:

5.1.       Corporate Existence and Power.  Each Credit Party and its
Subsidiaries:

(a)       is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, organization or formation, as
applicable;

(b)       has the power and authority and all governmental licenses,
authorizations, Permits, consents and approvals (i) to own its assets and carry
on its business and (ii) to execute, deliver and perform its obligations under,
the Loan Documents to which it is a party;

(c)       is duly qualified as a foreign corporation, limited liability company
or limited partnership, as applicable, and licensed and in good standing, under
the laws of each jurisdiction where its ownership, lease or operation of
Property or the conduct of its business requires such qualification or license;
and

(d)       is in compliance with all Requirements of Law;

except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

5.2.       Corporate Authorization; No Contravention.  The execution, delivery
and performance by each of the Credit Parties of this Agreement, and by each
Credit Party and its Subsidiaries of any other Loan Document to which such
Person is party, have been duly authorized by all necessary action, and do not
and will not:

(a)       contravene the terms of any of that Person's Organization Documents;



-46-

--------------------------------------------------------------------------------

 

 

(b)       conflict with or result in any breach or contravention of, or result
in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject; or

(c)       violate any Requirement of Law (other than with respect to
Organization Documents) in any respect which would reasonably be expected to
have a Material Adverse Effect.

5.3.       Governmental Authorization.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Credit Party
or any of its Subsidiaries of this Agreement or any other Loan Document except
(a) for recordings and filings in connection with the Liens granted to Bank
under the Collateral Documents, (b) for those obtained or made on or prior to
the Closing Date, and (c) except for disclosures to the public required to be
made under the applicable rules and regulations of the Securities and Exchange
Commission.

5.4.       Binding Effect.  This Agreement and each other Loan Document to which
any Credit Party or any of its Subsidiaries is a party constitute the legal,
valid and binding obligations of each such Person which is a party thereto,
enforceable against such Person in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors' rights generally or by
equitable principles relating to enforceability.

5.5.       Litigation.  There are no actions, suits, proceedings, claims or
disputes pending, or to the Knowledge of Borrower, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, against
any Credit Party, any Subsidiary of any Credit Party or any of their respective
Properties which purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby or thereby which
could reasonably be expected to have a Material Adverse Effect.  Schedule 5.5
sets forth as of the Closing Date, all actions, suits, proceedings, claims or
disputes pending, or to the Knowledge of Borrower, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, against
any Credit Party, any Subsidiary of any Credit Party or any of their respective
Properties.  No injunction, writ, temporary restraining order or any order of
any nature has been issued by any court or other Governmental Authority
purporting to enjoin or restrain the execution, delivery or performance of this
Agreement or any other Loan Document, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.

5.6.       No Default.  No Default or Event of Default exists or would result
from the incurring of any Obligations by any Credit Party or the grant or
perfection of Bank's Liens on the Collateral.  No Credit Party and no Subsidiary
of any Credit Party is in default under or with respect to any Contractual
Obligation in any respect which, individually or together with all such
defaults, would reasonably be expected to have a Material Adverse Effect.

﻿

﻿



-47-

--------------------------------------------------------------------------------

 

 

5.7.       ERISA Compliance.  Schedule 5.7 sets forth, as of the Closing Date, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans.  Each
Benefit Plan, and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or 501 of the Code or other Requirements of Law so
qualifies.  Except for those that would not reasonably be expected to result in
Liabilities in excess of $250,000 in the aggregate, (i) each Benefit Plan is in
compliance with applicable provisions of ERISA, the Code and other Requirements
of Law, (ii) there are no existing or pending (or to the Knowledge of Borrower,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Credit Party incurs or otherwise has or
could have an obligation or any Liability and (iii) no ERISA Event is reasonably
expected to occur.  On the Closing Date, no ERISA Event has occurred in
connection with which obligations and liabilities (contingent or
otherwise) remain outstanding.

5.8.       Ownership of Property; Liens.  As of the Closing Date, the Real
Estate listed in Schedule 5.8 constitutes all of the Real Estate owned or leased
by each Credit Party and each of their respective Subsidiaries.  Each of the
Credit Parties and each of their respective Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all such
Real Estate, and good and valid title to all personal property (or, if such
personal property is leased, valid leasehold interests in all leased personal
property), in each instance, necessary or used in the ordinary conduct of their
respective businesses.  As of the Closing Date, none of such Real Estate is
subject to any Liens other than Permitted Liens.  As of the Closing Date, all
material permits required to have been issued or appropriate to enable such Real
Estate to be lawfully occupied and used by Borrower or its Subsidiaries for all
of the purposes for which it is currently occupied and used have been lawfully
issued and are in full force and effect.  Each Credit Party has good and
indefeasible title to, and ownership of, the Collateral, free and clear of all
Liens except to the extent, if any, of the Permitted Liens.  Bank has a first
priority security interest in, and Lien on, the Collateral except to the extent,
if any, of the Permitted Liens that are expressly allowed to have priority over
Bank's Liens.

5.9.       Taxes.  Each Credit Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed (and
all such Tax returns and reports are true and correct in all material
respects) and has paid or caused to be paid all Taxes required to have been paid
by it, except Taxes that are being contested in good faith by appropriate
proceedings and for which such Credit Party or such Subsidiary, as applicable,
has set aside on its books adequate reserves.  Proper and accurate amounts have
been withheld by each Credit Party and its Subsidiaries from their respective
employees for all periods in material compliance with the tax, social security
and unemployment withholding provisions of applicable Requirements of Law and
such withholdings have been timely paid to the respective Governmental
Authorities. No Tax Liens have been filed and no claims are being asserted with
respect to any such Taxes.

5.10.      Financial Condition.

(a)       Each of (i) the audited consolidated and consolidating balance sheet
of Borrower and its Subsidiaries dated April 30, 2016 and the related audited
consolidated and consolidating statements of income or operations, shareholders'
equity and cash flows for the



-48-

--------------------------------------------------------------------------------

 

 

Fiscal Year ended on that date and (ii) the unaudited interim consolidated and
consolidating balance sheet of Borrower and its Subsidiaries dated January 31,
2017 and the related unaudited consolidated statement of income, shareholders'
equity and cash flows for the nine (9) fiscal months then ended, in each case,
as heretofore delivered to Bank:

(A)       were prepared in accordance with GAAP consistently applied throughout
the respective periods covered thereby, except as otherwise expressly noted
therein, subject to, in the case of the unaudited interim financial statements,
normal year-end adjustments and the lack of footnote disclosures; and

(B)       present fairly in all material respects the consolidated and
consolidating financial condition of Borrower and its Subsidiaries as of the
dates thereof and results of operations for the periods covered thereby.

(b)       All financial performance projections delivered to Bank, including the
financial performance projections delivered on the Closing Date, represent
Borrower's good faith estimate of future financial performance and are based on
assumptions believed by Borrower to be fair and reasonable in light of current
market conditions, it being acknowledged and agreed by Bank that projections as
to future events are not to be viewed as facts and that the actual results
during the period or periods covered by such projections may differ from the
projected results.

(c)       Since April 30, 2016, there has been no Material Adverse Effect.

(d)       The Credit Parties and their Subsidiaries have no Indebtedness other
than Indebtedness permitted pursuant to Section 7.1.1 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to
Section 7.1.2.

5.11.      Environmental Matters.  (a) No Credit Party nor any of its
Subsidiaries has received written notice of any claim with respect to any
Environmental Liability, and (b) no Credit Party nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law applicable to such Person or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law applicable to such Person or (ii) to the
Knowledge of Borrower has become subject to any Environmental Liability.  No
Credit Party's or any of its Subsidiaries' present operations, owned or leased
Real Estate or other Properties, or to Borrower’s Knowledge its past operations,
owned or leased Real Estate or other Properties, are subject to any federal,
state or local investigation to determine whether any remedial action is needed
to address any environmental pollution, Hazardous Materials or environmental
clean-up.

5.12.      Regulated Entities.  None of any Credit Party, any Person controlling
any Credit Party, or any Subsidiary of any Credit Party, is (a) an "investment
company" within the meaning of the Investment Company Act of 1940 or (b) subject
to regulation under the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other Federal or state statute, rule or
regulation limiting its ability to incur Indebtedness, pledge its assets or
perform its Obligations under the Loan Documents.

5.13.      Solvency.  Both before and after giving effect to (a) the Loans made
and Letters of Credit issued on or prior to the date this representation and
warranty is made or remade,



-49-

--------------------------------------------------------------------------------

 

 

(b) the disbursement of the proceeds of such Loans to or as directed by the
Borrower, (c) the consummation of the transactions contemplated hereunder, and
(d) the payment and accrual of all transaction costs in connection with the
foregoing, the Credit Parties taken as a whole and the Borrower individually are
Solvent.

5.14.      Labor Relations.  There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the Knowledge of Borrower,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party.  Except as set forth in Schedule 5.14, as of the Closing Date
(a) there is no collective bargaining or similar agreement with any union, labor
organization, works council or similar representative covering any employee of
any Credit Party or any Subsidiary of any Credit Party, (b) no petition for
certification or election of any such representative is existing or pending with
respect to any employee of any Credit Party or any Subsidiary of any Credit
Party and (c) to the Knowledge of Borrower, no such representative has sought
certification or recognition with respect to any employee of any Credit Party or
any Subsidiary of any Credit Party.

5.15.      Intellectual Property.  Set forth on Schedule 5.15 are all registered
Copyrights, Patents and Trademarks, and all Licenses, owned by each Credit Party
in its own name as of the date hereof.  To the best of such Credit Party's
knowledge, each such Copyright, Patent and Trademark of such Credit Party is
valid, subsisting, unexpired, enforceable and has not been abandoned.  Except as
set forth in Schedule 5.15, none of such Copyrights, Patents and Trademarks is
the subject of any licensing or franchise agreement.  No Credit Party has made
any assignment or agreement in conflict with the security interest in the
Copyrights, Patents or Trademarks of such Credit Party hereunder.  No holding,
decision or judgment has been rendered by any governmental authority which would
limit, cancel or question the validity of any Copyright, Patent or
Trademark.  Except as set forth in Schedule 5.15, no action or proceeding is
pending seeking to limit, cancel or question the validity of any such Copyright,
Patent or Trademark, or which, if adversely determined, would have a material
adverse effect on the value of any such Copyright, Patent or Trademark.  To the
best of each Credit Party's knowledge, all applications pertaining to the
registered Copyrights, Patents and Trademarks of such Credit Party have been
duly and properly filed, and all registrations or letters pertaining to such
Copyrights, Patents and Trademarks have been duly and properly filed and issued.

5.16.      Brokers' Fees; Transaction Fees.  Except for fees payable to Bank,
none of the Credit Parties or any of their respective Subsidiaries has any
obligation to any Person in respect of any finder's, broker's or investment
banker's fee in connection with the transactions contemplated hereby.

5.17.      Insurance.  Schedule 5.17 lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party, including issuers, coverages and deductibles.  Each of the Credit Parties
and each of their respective Subsidiaries and their respective Properties are
insured with insurance companies which are not Affiliates of any Credit Party
and have a general policyholder service rating of not less than A as rated in
the most currently available Best's Insurance Report, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar Properties in localities where
such Person operates.



-50-

--------------------------------------------------------------------------------

 

 

5.18.      Ventures, Subsidiaries and Affiliates; Outstanding Capital
Stock.  Except as set forth in Schedule 5.18, as of the Closing Date, no Credit
Party and no Subsidiary of any Credit Party has any Subsidiaries, is engaged in
any joint venture or partnership with any other Person, or is an Affiliate of
any other Person.  All issued and outstanding Capital Stock of each of the
Credit Parties and each of their respective Subsidiaries is duly authorized and
validly issued, fully paid, non-assessable, and free and clear of all Liens
except for Permitted Liens.  All of the issued and outstanding Capital Stock of
each Subsidiary is owned by each of the Persons and in the amounts set forth in
Schedule 5.18.  Except as set forth in Schedule 5.18, there are no pre-emptive
or other outstanding rights to purchase, options, warrants or similar rights or
agreements pursuant to which any Credit Party or any of its Subsidiaries may be
required to issue, sell, repurchase or redeem any of its Capital Stock.  Set
forth in Schedule 5.18 is a true and complete organizational chart of Borrower
and all of its Subsidiaries, which the Credit Parties shall update upon notice
to Bank promptly following the incorporation, organization or formation of any
Subsidiary.

5.19.      Jurisdiction of Organization; Chief Executive Office; Etc.  Schedule
5.19 lists each Credit Party's jurisdiction of organization, exact legal name,
federal tax identification number, and organizational identification number, if
any, and the location of such Credit Party's chief executive office or sole
place of business, and such Schedule 5.19 also lists all jurisdictions of
organization and legal names of such Credit Party for the five years preceding
the Closing Date.

5.20.      Locations of Collateral and Books and Records.  Each location where
any Credit Party keeps the Collateral (other than Inventory or Equipment in
transit) and books and records concerning the Collateral or conducts any of its
business is listed in Schedule 5.20 (which Schedule shall (a) include a
statement of whether such location is owned or occupied by Borrower, or is a
location at which Collateral is maintained with a third-party, and (b) be
promptly updated by the Credit Parties upon notice to Bank as permanent
Collateral locations change).

5.21.      Deposit Accounts and Other Accounts.  Schedule 5.21 lists all banks
and other financial institutions at which any Credit Party maintains deposit or
other accounts (as such Schedule may be updated from time to time to the extent
a new account is opened and subject to a Control Agreement in accordance with
Section 6.11.1), and such Schedule correctly identifies the name, address and
telephone number of each depository, the name in which the account is held, a
description of the purpose of the account, and the complete account number
therefor.

5.22.      Government Contracts.  Except as set forth in Schedule 5.22, as of
the Closing Date, no Credit Party is a party to any contract or agreement
providing for the sale of Inventory of $250,000 or more to any Governmental
Authority in any Fiscal Year.

5.23.      Full Disclosure.  None of the representations or warranties made by
any Credit Party or any of their Subsidiaries in the Loan Documents as of the
date such representations and warranties are made or deemed made, and none of
the statements contained in each exhibit, report, statement or certificate
furnished by or on behalf of any Credit Party or any of their Subsidiaries in
connection with the Loan Documents (including the offering and disclosure
materials, if any, delivered by or on behalf of any Credit Party to Bank prior
to the Closing



-51-

--------------------------------------------------------------------------------

 

 

Date), contains any untrue statement of a material fact or omits any material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances under which they are made, not misleading
as of the time when made or delivered.

5.24.      Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.  The Credit
Parties, their Subsidiaries and their respective officers and employees and to
the knowledge of the Credit Parties, their directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  The Credit Parties have implemented and maintain in effect for
themselves and their Subsidiaries policies and procedures to ensure compliance
by the Credit Parties, their Subsidiaries, and their respective officers,
employees, directors, and agents with Anti-Corruption Laws and applicable
Sanctions.  None of the Credit Parties, any of their Subsidiaries or any
directors, officer, employee or affiliate of the Credit Parties or any of their
Subsidiaries is an individual or entity that is, or is fifty percent (50%) or
more owned (individually or in the aggregate, directly or indirectly) or
controlled by individuals or entities (including any agency, political
subdivision or instrumentality of any government) that are (i) the target of any
Sanctions or (ii) located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions (currently Crimea, Cuba,
Iran, North Korea, Sudan and Syria).

5.25.      Investment Property; Letter of Credit Rights; Electronic Chattel
Paper; Commercial Tort Claims; Instruments.  Except as set forth on Schedule
5.25, no Credit Party has any rights, title or interest in, or with respect to,
any investment property (other than as set forth on Schedule 5.18), any letter
of credit rights, any chattel paper, any commercial tort claims or any
instruments, including promissory notes.    

5.26.      Accounts.  With respect to each Account at the time it is shown as an
Eligible Account in a Borrowing Base Certificate, that:

(a)       it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

(b)       it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

(c)       it is for a sum certain, maturing as stated in the invoice covering
such sale or rendition of services, a copy of which has been furnished or is
available to Bank on request;

(d)       it is not subject to any offset, Lien (other than Bank's Lien),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Bank; and it is
absolutely owing by the Account Debtor, without contingency in any respect;

(e)       no purchase order, agreement, document or law restricts assignment of
the Account to Bank (regardless of whether, under the UCC, the restriction is
ineffective), and Borrower is the sole payee or remittance party shown on the
invoice;

﻿



-52-

--------------------------------------------------------------------------------

 

 

(f)       no extension, compromise, settlement, modification, credit, deduction
or return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Bank hereunder; and

(g)       to the best of Borrower's knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectibility of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet Borrower's customary credit
standards, is Solvent, is not contemplating or subject to an insolvency
proceeding, and has not failed, or suspended or ceased doing business; and
(iii) there are no proceedings or actions threatened or pending against any
Account Debtor that could reasonably be expected to have a material adverse
effect on the Account Debtor's financial condition.

6.       AFFIRMATIVE COVENANTS.

Each Credit Party covenants and agrees that, so long as Bank shall have a
Revolving Commitment hereunder, or any Loan or other Obligation (other than
contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied:

6.1.       Financial Statements.  Each Credit Party shall maintain, and shall
cause each of its Subsidiaries to maintain, a system of accounting established
and administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
monthly financial statements shall not be required to have footnote disclosures
and are subject to normal year-end adjustments).  Borrower shall deliver to
Bank:

(a)       as soon as available, but not later than 120 days after the end of
each Fiscal Year, a copy of the audited consolidated balance sheet of Borrower
and its Subsidiaries as of the end of such year and the related consolidated
statement of income or operations, shareholders' equity and cash flows, for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, and accompanied by the report of any "Big Four" or other
nationally‑recognized independent public accounting firm reasonably acceptable
to Bank which report shall (i) contain an unqualified opinion, stating that such
consolidated financial statements present fairly in all material respects the
financial position for the periods indicated in conformity with GAAP applied on
a basis consistent with prior years and (ii) not include any explanatory
paragraph expressing substantial doubt as to going concern status;

(b)       as soon as available, but not later than thirty (30) days after the
end of each fiscal month of each year, a copy of the unaudited consolidated
balance sheet of Borrower and its Subsidiaries as of the end of such month, and
the related consolidated statement of income, shareholders' equity and cash
flows, for such fiscal month and for the portion of the Fiscal Year then ended,
all certified by a Responsible Officer of Borrower as being complete and correct
and fairly presenting, in all material respects, in accordance with GAAP, the
financial position and the results of operations of Borrower and its
Subsidiaries, subject to normal year-end adjustments and absence of footnote
disclosures; and

﻿



-53-

--------------------------------------------------------------------------------

 

 

(c)       as soon as available, but not later than forty-five (45) days after
the end of the first three fiscal quarters of such Fiscal Year, a copy of the
unaudited consolidated balance sheet of Borrower and its Subsidiaries as of the
end of such quarter, and the related consolidated statement of income,
shareholders' equity and cash flows, for such fiscal quarter and for the portion
of the Fiscal Year then ended, all certified by a Responsible Officer of
Borrower as being complete and correct and fairly presenting, in all material
respects, in accordance with GAAP, the financial position and the results of
operations of Borrower and its Subsidiaries, subject to normal year-end
adjustments and absence of footnote disclosures; provided that such information
may be delivered by Borrower by (i) posting such information on the EDGAR system
of the SEC and (ii) notifying Bank in writing of such posting, along with an
electronic link to such posted information.  Notwithstanding the forgoing,
Borrower shall promptly deliver paper copies of any such documents to Bank if
Bank so requests.

6.2.       Appraisals; Certificates; Other Information.  Borrower shall furnish
to Bank:

(a)       (i) monthly, a copy of the executive report provided by Borrower to
its board of directors, including a report setting forth in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the most recent projections for the current
Fiscal Year delivered pursuant to Section 6.2(j) and discussing the reasons for
any significant variations, (ii) concurrently with each delivery of financial
statements pursuant to Section 6.1(a) and (b), a fully and properly completed
Compliance Certificate in the form of Exhibit 6.2(a), certified on behalf of
Borrower by a Responsible Officer of Borrower, (iii) concurrently with each
delivery of financial statements pursuant to Section 6.1(c), a copy of the
quarterly report on Form 10Q filed by Borrower with the Securities and Exchange
Commission; provided that such information may be delivered by Borrower by
(A) posting such information on the EDGAR system of the Securities and Exchange
Commission and (B) notifying Bank in writing of such posting, along with an
electronic link to such posted information, and (iv) concurrently with each
delivery of financial statements pursuant to Section 6.1(a), a copy of the
annual report on Form 10K filed by Borrower with the Securities and Exchange
Commission; provided that such information may be delivered by Borrower by
(A) posting such information on the EDGAR system of the Securities and Exchange
Commission and (B) notifying Bank in writing of such posting, along with an
electronic link to such posted information.  Notwithstanding the forgoing,
Borrower shall promptly deliver paper copies of any such documents to Bank if
Bank so requests;

(b)       promptly after the same are sent, copies of all financial statements
and financial reports which Borrower sends to its shareholders or other equity
holders, as applicable, generally and promptly after the same are filed, copies
of all financial statements and regular, periodic or special reports which
Borrower may make to, or file with, the Securities and Exchange Commission or
any successor or similar Governmental Authority;

(c)       as soon as available and in any event not less frequently than the
thirtieth (30th) day of each month or the third Business Day after the end of
each week if elected by Agent, as the case may be of such month or week, based
on values for the immediately preceding month or week, as the case may be, and
at such other times as Bank in its Permitted Discretion may require, a Borrowing
Base Certificate, certified on behalf of Borrower by a Responsible Officer of
Borrower, setting forth the Borrowing Base of Borrower as at the end of such
period;



-54-

--------------------------------------------------------------------------------

 

 

(d)       as soon as available and in any event not less frequently than the
thirtieth (30th) day of each month based on values for the immediately preceding
month, a summary of Inventory by location and type with a supporting perpetual
Inventory report, in each case accompanied by such supporting detail and
documentation as shall be requested by Bank in its Permitted Discretion;

(e)       as soon as available and in any event not less frequently than the
thirtieth (30th) day of each month based on values for the immediately preceding
month, a monthly aging report showing Accounts outstanding aged from invoice
date as follows:  one (1) to thirty (30) days, thirty-one (31) to sixty (60)
days, sixty-one (61) to ninety (90) days and ninety-one (91) days or more,
accompanied by such supporting detail and documentation as shall be requested by
Bank in its Permitted Discretion;

(f)       as soon as available and in any event not less frequently than the
thirtieth (30th) day of each month based on values for the immediately preceding
month, as the case may be, an aging of accounts payable accompanied by such
supporting detail and documentation as shall be requested by Bank in its
Permitted Discretion;

(g)       as soon as available and in any event not less frequently than the
thirtieth (30th) day of each month based on values for the immediately preceding
month, a reconciliation of Borrower's Accounts between the amounts shown on such
Borrowing Base Certificate and the amounts shown on the immediately preceding
Borrowing Base Certificate, accompanied by such supporting detail and
documentation as shall be requested by Bank in its Permitted Discretion;

(h)       at the time of delivery of each of the monthly financial statements
delivered pursuant to Section 6.1(b), in each case, in the form of
Exhibit 6.2(h), certified on behalf of Borrower by a Responsible Officer of
Borrower, and accompanied by such supporting detail and documentation as shall
be requested by Bank in its Permitted Discretion:

(i)        a reconciliation of the most recent Borrowing Base Certificate,
general ledger and month-end Accounts aging of the Borrower to the Borrower's
general ledger and monthly financial statements delivered pursuant to
Section 6.1(b); and

(ii)       a reconciliation of the accounts payable aging to the Borrower's
general ledger and monthly financial statements delivered pursuant to
Section 6.1(b);

(i)       one time per year per location, a reconciliation of the perpetual
Inventory by location to the Borrower's most recent Borrowing Base Certificate,
general ledger and monthly financial statements delivered pursuant to
Section 6.1(b);

(j)       as soon as available and in any event no later than thirty (30) days
after the last day of the Fiscal Year of Borrower, projections of the Credit
Parties' (and their Subsidiaries') consolidated balance sheet, results of
operations, cash flow and Availability for the forthcoming Fiscal Year on a
month by month basis;

(k)       promptly upon receipt thereof, copies of any reports submitted by the
certified public accountants in connection with each annual, interim or special
audit or review of any type of the financial statements or internal control
systems of any Credit Party made by such



-55-

--------------------------------------------------------------------------------

 

 

accountants, including any comment letters submitted by such accountants to
management of any Credit Party in connection with their services;

(l)       upon Bank's request from time to time, the Credit Parties shall permit
and enable Bank to obtain appraisals in form and substance and from appraisers
reasonably satisfactory to Bank stating the then Net Orderly Liquidation Value
of all or any portion of the Inventory of any Credit Party; provided that so
long as no Event of Default has occurred and is continuing, Borrower shall not
be obligated to reimburse Bank for such appraisals in excess of one appraisal in
any Fiscal Year, with the first appraisal beginning December 2018 utilizing the
inventory reporting as of October 31, 2018; and

(m)      promptly, such additional business, financial, corporate affairs,
perfection certificates and other information as Bank may from time to time
reasonably request.

6.3.       Notices.  Borrower shall notify Bank promptly of each of the
following (and, except as otherwise set forth below, in no event later than five
(5) Business Days (except for with respect to 6.3(a)) after a Responsible
Officer becoming aware thereof):

(a)       the occurrence or existence of any Default or Event of Default, or any
event or circumstance that foreseeably will become a Default or Event of
Default;

(b)       any breach or non‑performance of, or any default under, any
Contractual Obligation of any Credit Party or any Subsidiary of any Credit
Party, or any violation of, or non-compliance with, any Requirement of Law,
which would reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;

(c)       any dispute, litigation, investigation, proceeding or suspension which
may exist at any time between any Credit Party or any Subsidiary of any Credit
Party and any Governmental Authority which would reasonably be expected to
result, either individually or in the aggregate, in Liabilities in excess of
$500,000;

(d)       the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party or any Subsidiary of any Credit Party
(i) in which the amount of damages claimed is $500,000 (or its equivalent in
another currency or currencies) or more, (ii) in which injunctive or similar
relief is sought and which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect, or (iii) in which the relief sought
is an injunction or other stay of the performance of this Agreement or any other
Loan Document;

(e)       (i) the receipt by any Credit Party of any notice of violation of or
potential liability or similar notice under any Environmental Law,
(ii) (A) unpermitted Releases, (B) the existence of any condition that could
reasonably be expected to result in violations of or Liabilities under, any
Environmental Law or (C) the commencement of, or any material adverse change to,
any action, investigation, suit, proceeding, audit, claim, demand, or dispute
alleging a violation of or Liabilities under any Environmental Law which in the
case of clauses (A),  (B) and (C) above, in the aggregate for all such clauses,
would reasonably be expected to result in



-56-

--------------------------------------------------------------------------------

 

 

Liabilities in excess of $500,000, and (iii) the receipt by any Credit Party of
notification that any property of any Credit Party is subject to any Lien in
favor of any Governmental Authority securing, in whole or in part, Liabilities
arising under any Environmental Law;

(f)       (i) on or prior to any filing by any ERISA Affiliate of any notice of
any reportable event under Section 4043 of ERISA, or intent to terminate any
Title IV Plan, a copy of such notice, (ii) promptly, and in any event within ten
(10) days, after any officer of any ERISA Affiliate knows or has reason to know
that a request for a minimum funding waiver under Section 412 of the Code has
been filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, (iii) promptly, and in any event within ten
(10) days after any officer of any ERISA Affiliate knows or has reason to know
that an ERISA Event will or has occurred, a notice describing such ERISA Event,
and any action that any ERISA Affiliate proposes to take with respect thereto,
together with a copy of any notices received from or filed with the PBGC, IRS,
Multiemployer Plan or other Benefit Plan pertaining thereto, and (iv) promptly,
and in any event within ten (10) days, following any request therefor, copies of
any documents or notices described in Section 101(f), 101(k) or 101(l) of ERISA
that any Credit Party, any Subsidiary of a Credit Party or any ERISA Affiliate
may request with respect to any Title IV Plan or Multiemployer Plan; provided,
that if any Credit Party, any Subsidiary of a Credit Party or any ERISA
Affiliate has not requested such documents or notices from the administrator or
sponsor of the applicable Title IV Plan or Multiemployer Plan, the applicable
Credit Party, Subsidiary of a Credit Party or ERISA Affiliate shall promptly
make a request for such documents or notices from such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof;

(g)       any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to Bank pursuant to this Agreement;

(h)       any material change in accounting policies or financial reporting
practices by any Credit Party or any Subsidiary of any Credit Party;

(i)       any labor controversy resulting in or threatening to result in any
strike, work stoppage, boycott, shutdown or other labor disruption against or
involving any Credit Party or any Subsidiary of any Credit Party if the same
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(j)       the creation, establishment or acquisition of any Subsidiary;

(k)       intentionally omitted;

(l)       all material amendments to the Factoring Documents; and

(m)      any information which Borrower or any Credit Party has received with
respect the Collateral which may with reasonable certainty materially and
adversely affect the value thereof in the aggregate or the rights of Bank with
respect thereto.





-57-

--------------------------------------------------------------------------------

 

 

Each notice pursuant to this Section 6.3 shall be accompanied by a statement by
a Responsible Officer of Borrower setting forth details of the occurrence
referred to therein, and stating what action a Credit Party or other Person
proposes to take with respect thereto and at what time.

6.4.       Preservation of Corporate Existence, Etc.  Each Credit Party shall,
and shall cause each of its Subsidiaries to:

(a)       preserve and maintain in full force and effect its organizational
existence and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except, with respect to Borrower's
Subsidiaries, in connection with transactions permitted by Section 7.4;

(b)       preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except in connection with transactions permitted by Section 7.4
and sales of assets permitted by Section 7.9 and except as would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(c)       use its commercially reasonable efforts, in the Ordinary Course of
Business, to preserve its business organization and preserve the goodwill and
business of the customers, suppliers and others having material business
relations with it;

(d)       subject to Section 6.17, preserve or renew all of its registered
trademarks, trade names and service marks, the non‑preservation of which would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; and

(e)subject to Section 6.17, conduct its business and affairs without
infringement of or interference with any intellectual property of any other
Person in any material respect.

6.5.       Maintenance of Property.  Each Credit Party shall maintain, and shall
cause each of its Subsidiaries to maintain, and preserve all its Property which
is used or useful in its business in good working order and condition, ordinary
wear and tear excepted, and shall make all necessary repairs thereto and
renewals and replacements thereof (a) in the case of Property that is not
Equipment, except where the failure to do so would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect and
(b) in the case of Property that is Equipment, so that the value and operating
efficiency thereof as a whole, shall at all times be maintained and preserved,
and such Credit Party shall promptly inform Bank of any material additions to
or, subject to Section 7.4 and Section 7.9(a), material deletions from the
Equipment.  No Credit Party will permit any of the Equipment to become a fixture
to real property not mortgaged to Bank or an accession to other personal
property not constituting part of the Collateral.  Each Credit Party shall
maintain, and shall cause each of its Subsidiaries to maintain, the Inventory in
good and salable condition and will handle, maintain and store the Inventory in
a safe and careful manner in accordance with all applicable laws, rules,
regulations, ordinances and governmental orders.

6.6.       Insurance.  Each Credit Party will, and will cause its Subsidiaries
to, maintain or cause to be maintained, with insurers with a general
policyholder service rating of not less than



-58-

--------------------------------------------------------------------------------

 

 

A as rated in the most currently available Best’s Insurance Report, such public
liability insurance, third party property damage insurance, business
interruption insurance and casualty insurance with respect to liabilities,
losses or damage in respect of the assets, properties and businesses of the
Credit Parties and such Subsidiaries as may customarily be carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons.  Without
limiting the generality of the foregoing, each Credit Party will, and will cause
its Subsidiaries to, maintain replacement value casualty insurance on the
Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are at all times
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses.  Each such policy of insurance
maintained by a Credit Party shall (a) name Bank as an additional insured
thereunder as its interests may appear, and (b) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, satisfactory in
form and substance to Bank, that names Bank as the loss payee thereunder and
provides for at least thirty (30) days' prior written notice to Bank of any
material modification or cancellation of such policy.

6.7.       Payment of Obligations.  Each Credit Party shall, and shall cause
each of its Subsidiaries to, pay, discharge and perform as the same shall become
due and payable or required to be performed, all their respective obligations
and liabilities, including:

(a)       all tax liabilities, assessments and governmental charges or levies
upon it or its Property, unless (i) the same are being contested in good faith
by appropriate proceedings diligently prosecuted which stay the filing or
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person; and (ii) the aggregate Liabilities secured
by such Lien do not exceed $250,000;

(b)       all lawful claims which, if unpaid, would by law become a Lien upon
its Property unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted which stay the imposition or enforcement of
any Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;

(c)       all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained herein, in any other Loan Documents and/or in
any instrument or agreement evidencing such Indebtedness; and

(d)       the performance of all obligations under any Contractual Obligation to
which such Credit Party or any of its Subsidiaries is bound, or to which it or
any of its Property is subject, except where the failure to perform would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

6.8.       Compliance with Laws.  Each Credit Party shall, and shall cause each
of its Subsidiaries to, comply with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business, including, without
limitation, all Anti-Corruption Laws and applicable Sanctions, except where the
failure to comply would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.  Borrower will not use or



-59-

--------------------------------------------------------------------------------

 

 

allow any tenants or subtenants to use, or permit any Subsidiary to use or allow
any tenants or subtenants to use, its Property for any business activity that
violates any federal or state law or that supports a business that violates any
federal or state law.

6.9.       Inspection of Property and Books and Records.  Each Credit Party
shall maintain and shall cause each of its Subsidiaries to maintain proper books
of record and account, in which full, true and correct entries in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Person.  Each Credit Party
shall, and shall cause each of its Subsidiaries to, with respect to each owned,
leased, or controlled property, during normal business hours and upon reasonable
advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and Bank shall have
access at any and all times during the continuance thereof): (a) provide access
to such property to Bank and any of its Related Persons, as frequently as Bank
determines to be appropriate; and (b) permit Bank and any of its Related Persons
to conduct field examinations, audit, inspect and make extracts and copies (or
take originals if reasonably necessary) from all of such Credit Party's books
and records, and evaluate and make physical verifications of the Inventory and
other Collateral in any manner and through any medium that Bank considers
advisable, in each instance, at the Credit Parties' expense and subject to
Section 10.3.

6.10.      Use of Proceeds.  Borrower shall use the proceeds of the Loans solely
as follows: (a) to refinance the Prior Indebtedness on the Closing Date, (b) to
pay costs and expenses required to be paid pursuant to this Agreement, and (c)
for working capital, capital expenditures and other general corporate purposes
not in contravention of any Requirement of Law and not in violation of this
Agreement.  No portion of the proceeds of any Loans shall be used in any manner
that causes or might cause such Loans or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X of the Board or any other
regulation thereof or to violate the Securities and Exchange Act of 1934, as
amended.  Letters of Credit will be used only to support the working capital
needs and other general corporate purposes of the Credit Parties not in
contravention of this Agreement.  Borrower will not request any Loan or Letter
of Credit, and the Borrower will not use, and the Borrower will ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Loan or Letter of Credit in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws.   Borrower will not, directly or
indirectly, use the proceeds of the Loans or any Letter of Credit, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person, (i) to fund any activities or business of or
with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, or (ii) in any
other manner that would result in a violation of Sanctions by any Person
(including any person participating in the Loans, whether as underwriter,
advisor, investor, or otherwise).

6.11.      Cash Management Systems; Depository Banks; Locked Box, Special
Depositary Account.

6.11.1.   On or prior to the date that is one hundred twenty (120) days after
the Closing Date, Borrower shall maintain all of its deposit, securities,
commodity or similar



-60-

--------------------------------------------------------------------------------

 

 

accounts with Bank (other than any petty cash account, so long as amounts in all
such petty cash accounts do not exceed $100,000 in the aggregate at any one
time).

6.11.2.   Each Credit Party shall enter into, and cause each depository,
securities intermediary or commodities intermediary to enter into, Control
Agreements providing for "springing" cash dominion with respect to each deposit,
securities, commodity or similar account maintained by such Person (other than
any (a) payroll account, so long as such payroll account is a zero balance
account, (b) withholding tax account, (c) fiduciary account and (d) petty cash
account, so long as amounts in all such petty cash accounts do not exceed
$100,000 in the aggregate at any one time) as of or after the Closing Date.

6.11.3.   Each Credit Party shall:

(a)       establish a deposit account (the "Special Deposit Account"), and at
any time after an Event of Default has occurred related lockbox service (the
"Locked Box") into which all cash, checks or other similar payments relating to
or constituting payments made in respect of Accounts will be deposited, and
which Special Deposit Account and Locked Box shall be subject to Control
Agreements as described in Section 6.11.2; and

(b)       direct all of its Account Debtors that make electronic payments to
forward payments directly to the Special Deposit Account and all Account Debtors
that pay by check to forward such checks to Borrower for immediate deposit by
Borrower via photo deposit to the Special Deposit Account (if notwithstanding
the foregoing instructions, any Credit Party receives any proceeds of any
Accounts, such Person shall receive such payments as the Bank's trustee, and
shall immediately deposit all cash, checks or other similar payments related to
or constituting payments made in respect of Accounts received by it to a Special
Account).

6.11.4.   Following the occurrence and during the continuance of an Event of
Default Borrower shall promptly (and in any event within one (1) Business Day
after the establishment of the Locked Box) instruct all Accounts Debtors that
pay by check to forward such payments to the Locked Box and all funds deposited
into the Locked Box or the Special Deposit Account shall be swept on a daily
basis into a collection account designated by the Bank (the "Collection
Account") and applied by the Bank to the Obligations in accordance with Section
2.10.2.

6.11.5.   The Credit Parties will maintain Bank as their principal depository
bank, including for the maintenance of operating, administrative, cash
management, collection activity, and other deposit accounts for the conduct of
their businesses.

6.12.      Landlord Agreements; Bailees; Consignees; Warehousemen.  Each Credit
Party shall obtain a landlord agreement from the lessor of each leased property
or mortgagee of any owned property with respect to each location where any
Collateral is stored or located, which agreement shall be reasonably
satisfactory in form and substance to Bank.  If any Collateral is in the
possession or control of any warehouseman or any of any Credit Party's
consignees, agents, processors, customers or other bailees, such Credit Party
shall notify such warehousemen,



-61-

--------------------------------------------------------------------------------

 

 

consignee, agents, processors, customers or other bailees of Bank's security
interest and Lien therein, and upon Bank's request, such Credit Party will
obtain a bailee letter agreement and financing statements acceptable to Bank
from such warehousemen, consignees, agents, processors, customers or other
bailees, pursuant to which each such warehousemen, consignee, agent, processor,
customer or other bailee acknowledges in an authenticated record that such
Person is holding the Collateral for Bank's benefit.

6.13.      Claims Against Collateral.  Each Credit Party shall maintain the
Collateral free and clear of all Liens, except to the extent, if any, of the
Permitted Liens.  Each Credit Party will defend or cause to be defended the
Collateral against all of the claims and demands of all Persons whomsoever
(except to the extent, if any, of the Permitted Liens).

6.14.      Operating Account.  Borrower will maintain the Operating Account as
its primary operating account.

6.15.      Anti-Money Laundering Compliance.  Borrower shall, and shall cause
each Subsidiary to, provide such information and take such actions as are
reasonably requested by Bank in order to assist Bank in maintaining compliance
with anti-money laundering laws and regulations.

6.16.      Further Assurances; Guaranty and Collateral. 

(a)       Promptly upon request by Bank, the Credit Parties shall (and, subject
to the limitations hereinafter set forth, shall cause each of their Subsidiaries
to) take such additional actions and execute such documents as Bank may
reasonably require from time to time in order (i) to carry out more effectively
the purposes of this Agreement or any other Loan Document, (ii) to subject to
the Liens created by any of the Collateral Documents any of the Credit Parties’
Properties, rights or interests covered by any of the Collateral Documents,
(iii) to perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and the Liens intended to be created thereby, and
(iv) to better assure, convey, grant, assign, transfer, preserve, protect and
confirm to Bank the rights granted or now or hereafter intended to be granted to
Bank under any Loan Document. 

(b)       The Credit Parties shall cause each of their Subsidiaries that are not
Foreign Subsidiaries to guaranty the Obligations and to grant to Bank a security
interest in, subject to the limitations set forth herein and in the other
Collateral Documents, all of such Subsidiary's Property to secure such guaranty
and Borrower shall deliver to Bank an updated Schedule S-1 in connection
therewith.  Furthermore and except as otherwise approved in writing by Bank,
each Credit Party shall, and shall cause each of its Subsidiaries that is not a
Foreign Subsidiary to, pledge all of the Capital Stock of each of its
Subsidiaries that is not a Foreign Subsidiary, in each instance, to Bank to
secure the Obligations.  In connection with each such pledge of Capital Stock,
the Credit Parties shall deliver, or cause to be delivered, to Bank, irrevocable
proxies and stock powers and/or assignments, as applicable, duly executed in
blank.

6.17.      Copyrights, Patents, Trademarks and Licenses.

6.17.1.   Covenants Relating to Copyrights.  Each Credit Party shall:



-62-

--------------------------------------------------------------------------------

 

 

(a)       employ the Copyright for each Work with such notice of copyright as
may be required by law to secure copyright protection in the country in which
the Work is published;

(b)       not do any act or knowingly omit to do any act whereby any registered
Copyright may become invalidated or injected into the public domain;

(c)       notify Bank immediately if it knows, or has reason to know, that any
registered Copyright may become injected into the public domain or of any
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any court or
tribunal in the United States or any other country) regarding such Credit
Party's ownership of any such Copyright or its validity;

(d)       take all necessary steps as it shall deem appropriate under the
circumstances, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of each Copyright owned
by such Credit Party including, without limitation, filing of applications for
renewal where necessary;

(e)       promptly notify Bank of any material infringement of any registered
Copyright of which it becomes aware and take such actions as it shall reasonably
deem appropriate under the circumstances to protect such Copyright, including,
where appropriate, the bringing of suit for infringement, seeking injunctive
relief and seeking to recover any and all damages for such infringement; and

(f)       not make any assignment or agreement in conflict with Bank's security
interest in the Copyrights.

6.17.2.   Covenants Relating to Patents and Trademarks.  Each Credit Party
shall:

(a)       continue to use each Trademark on each and every trademark class of
goods applicable to its current line as reflected in its current catalogs,
brochures and price lists in order to maintain such Trademark in full force free
from any claim of abandonment for non-use unless such Credit Party concludes in
its reasonable business judgment that abandoning a particular Trademark will not
have a material adverse effect on such Credit Party or its operations as
presently conducted;

(b)       maintain as in the past the quality of products and services offered
under each Trademark;

(c)       employ each Trademark with the appropriate notice of registration;

(d)       not adopt or use any mark which is confusingly similar or a colorable
imitation of any Trademark unless Bank shall obtain a perfected security
interest in such mark pursuant to this Agreement;

(e)       not (and not permit any licensee or sublicensee thereof to) do any act
or knowingly omit to do any act whereby any registered Trademark may become
invalidated;

﻿



-63-

--------------------------------------------------------------------------------

 

 

(f)       not do any act, or omit to do any act, whereby any Patent may become
abandoned or dedicated unless such Credit Party concludes in its reasonable
business judgment that abandoning or dedicating a particular Patent will not
have a material adverse effect on such Credit Party or its operations as
presently conducted;

(g)       notify Bank immediately if it knows, or has reason to know, that any
application or registration relating to any Patent or Trademark may become
abandoned or dedicated, or of any adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office
or any court or tribunal in any country) regarding such Credit Party's ownership
of any Patent or Trademark or its right to register the same or to keep and
maintain the same;

(h)       whenever such Credit Party, either by itself or through an agent,
employee, licensee or designee, shall file an application for the registration
of any Patent or Trademark with the United States Patent and Trademark Office or
any similar office or agency in any other country or any political subdivision
thereof, report such filing to Bank within five (5) Business Days after the last
day of the fiscal quarter in which such filing occurs; and upon request of Bank,
execute and deliver any and all agreements, instruments, documents and papers as
Bank may request to evidence Bank's security interest in any Patent or Trademark
and the Goodwill and General Intangibles of such Credit Party relating thereto
or represented thereby;

(i)       take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, or any similar office or agency in any other country or any political
subdivision thereof, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of all Patents and
Trademarks, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability, unless such Credit Party
concludes in its reasonable business judgment that abandoning such application
or registration will not have a material adverse effect on such Credit Party or
its operations as presently conducted; and

(j)       not make any assignment or agreement in conflict with Bank's security
interest in the Patents or Trademarks.

6.17.3.   New Patents, Copyrights and Trademarks.  Each Credit Party shall
provide Bank, within five (5) Business Days after the last day of the fiscal
quarter in which such application is filed or registration is issued, with (a) a
listing of all applications, if any, for new Copyrights, Patents or Trademarks
(together with a listing of the issuance of registrations or letters on present
applications), which new applications and issued registrations or letters shall
be subject to the terms and conditions hereunder, and (b) such other duly
executed documents as Bank may request in a form acceptable to counsel for Bank
and suitable for recording to evidence the security interest in the Copyright,
Patent or Trademark which is the subject of such new application.

6.17.4.   Grant of License.  For the purpose of enabling Bank, during the
continuance of a Default or an Event of Default, to exercise rights and remedies
under Section 9.2 hereof at such time as Bank shall be lawfully entitled to
exercise such rights and



-64-

--------------------------------------------------------------------------------

 

 

remedies, and for no other purpose, each Credit Party hereby grants to Bank, to
the extent assignable, an irrevocable, non-exclusive license (exercisable
without payment of royalty or other compensation to such Credit Party or any
other Person) to use, assign, license or sublicense any of the Intellectual
Property Collateral now owned or hereafter acquired by such Credit Party,
wherever the same may be located, including in such license access to all media
in which any of the licensed items may be recorded or stored and to all computer
programs used for the compilation or printout thereof.

6.18.      Post-Closing Requirements. 

(a)       Within forty-five (45) days following the Closing Date, Borrower shall
deliver to Bank a duly executed landlord access agreement, bailee letter or
consignment waiver, as applicable, substantially in form satisfactory to Bank
for each of the following properties:

(i)        2055 Dublin Drive, Suite 300, San Diego, CA 92154;

(ii)       1551 Opus Dr., Plainfield, IN 46168;

(iii)      1125 240th St., North Liberty, IA 52317;

(iv)       1701 Kitchenaid Way, Greenville, OH 45331;

(v)        1600 Central Ave., Roselle, IL 60172;

(vi)       2525 Benton Pike NE, Cleveland, TN 37323;

(vii)      1650 Agosta Rd., Marion, OH 43302;

(viii)     7301 N. Whirlpool Drive, Tulsa, OK 74117;

(ix)       1100 S. Main St., Springfield, TN 37172;

(x)        202 10th Street, Springfield, TN 37172;

(xi)       4850 W. Vernon Ave., Kinston, NC 28504;

(xii)      112 Twenty Nine Court, Williamston, SC 29697;

(xiii)     675 Heathrow Dr., Lincolnshire, IL 60069;

(xiv)     3000 Corporate Drive, Wilmington, NC 28405;

(xv)       1705 Billy Mitchell Blvd., Brownsville, TX 78521;

(xvi)      529 Pleasant Street, MS-B-1, Attleboro, MA  02703; and

(xvii)     2257 N. Penn Rd. , Hatfield, PA 19440.



-65-

--------------------------------------------------------------------------------

 

 

(b)       Within ten (10) Business Days after the Closing Date, Borrower shall
ensure that all newly issued bills of lading with respect to Inventory located
outside of the United States aboard a vessel are negotiable bills of lading.

(c)       Within twenty (20) Business Days after the Closing Date, Borrower
shall deliver to Bank evidence satisfactory to Bank that all financing
statements with respect to Liens on specified equipment filed by Wells Fargo
Equipment Finance, Inc. have been terminated.

7.       NEGATIVE COVENANTS.

So long as Bank shall have a Revolving Commitment hereunder, or any Loan or
other Obligation (other than contingent indemnification Obligations to the
extent no claim giving rise thereto has been asserted) shall remain unpaid or
unsatisfied, Borrower will, and will cause each other Credit Party to, observe,
perform, and comply with each of the covenants set forth below in this
Section 7.

7.1.       Indebtedness; Contingent Obligations.

7.1.1.    No Credit Party shall, and no Credit Party shall suffer or permit any
of its Subsidiaries to, create, incur, assume, permit to exist, or otherwise
become or remain directly or indirectly liable with respect to, any
Indebtedness, except:

(a)       the Obligations;

(b)       Indebtedness consisting of Contingent Obligations described in clauses
(a) and (f) of the definition thereof and permitted pursuant to Section 7.1.2
below;

(c)       Indebtedness existing on the Closing Date and set forth in Schedule
7.1 and Permitted Refinancings thereof;

(d)       Indebtedness consisting of Permitted Purchase Money Indebtedness and
Permitted Sale and Leaseback Transaction;

(e)       unsecured intercompany Indebtedness permitted pursuant to
Section 7.5(b);  

(f)       other unsecured Indebtedness owing to Persons that are not Affiliates
of the Credit Parties not exceeding $250,000 in the aggregate at any time
outstanding;

(g)       any secured Indebtedness extended to Spitfire Controls (Vietnam) Co.
Ltd. to purchase Equipment in an aggregate amount of $802,702.47 as of January
31, 2017 plus an additional amount not to exceed $750,000 in each Fiscal Year
thereafter;

(h)       Indebtedness of Foreign Subsidiaries not exceeding $5,000,000 in the
aggregate at any time outstanding;

(i)       Indebtedness of Borrower not exceeding $5,000,000 in the aggregate;
provided that such Indebtedness is (i) solely secured by Inventory of the
Borrower located



-66-

--------------------------------------------------------------------------------

 

 

outside of the United States that is not currently in transit aboard a vessel
from a location outside the United States to a location in the United States and
(i) subject in each case to an intercreditor agreement in form and substance
satisfactory to Bank in its Permitted Discretion; and

7.1.2.    No Credit Party shall, and no Credit Party shall suffer or permit any
of its Subsidiaries to, create, incur, assume or suffer to exist any Contingent
Obligations except in respect of the Obligations and except:

(a)       endorsements for collection or deposit in the Ordinary Course of
Business;

(b)       Swap Agreements entered into in the Ordinary Course of Business for
bona fide hedging purposes and not for speculation;

(c)       Contingent Obligations of the Credit Parties and their Subsidiaries
existing as of the Closing Date and listed in Schedule 7.1, including extensions
and renewals thereof which do not increase the amount of such Contingent
Obligations or impose materially more restrictive or adverse terms on the Credit
Parties or their Subsidiaries as compared to the terms of the Contingent
Obligation being renewed or extended;

(d)       Contingent Obligations arising under indemnity agreements to title
insurers to cause such title insurers to issue to Bank or a mortgagee title
insurance policies;

(e)       Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
Dispositions permitted under Section 7.9; and 

(f)       Contingent Obligations not exceeding $830,000 in the aggregate at any
time outstanding arising with respect to the Spitfire Earnout; provided that
such Contingent Obligations are subordinated to the Obligations on terms
satisfactory to Bank in its Permitted Discretion.

7.2.       Liens.  No Credit Party shall, and no Credit Party shall suffer or
permit any of its Subsidiaries to, directly or indirectly, make, create, incur,
assume or suffer to exist any Lien upon or with respect to any part of its
Property, whether now owned or hereafter acquired, other than the following
("Permitted Liens"):

(a)       any Lien existing on the Property of a Credit Party or a Subsidiary of
a Credit Party on the Closing Date and set forth in Schedule 7.21 securing
Indebtedness outstanding on such date and permitted by Section 7.1.1(c),
including replacement Liens on the Property currently subject to such Liens
securing Indebtedness permitted by Section 7.1.1(c);

(b)       any Lien created under any Loan Document;

(c)       Liens for taxes, fees, assessments or other governmental charges
(i) which are not past due or remain payable without penalty, or (ii) the
non‑payment of which is permitted by Section 6.7;

________________________

1Wells real property liens should be scheduled

﻿



-67-

--------------------------------------------------------------------------------

 

 

(d)       carriers', warehousemen's, mechanics', landlords', processors'
materialmen's, repairmen's or other similar Liens arising in the Ordinary Course
of Business which are not past due or remain payable without penalty or which
are being contested in good faith and by appropriate proceedings diligently
prosecuted, which proceedings have the effect of preventing the forfeiture or
sale of the Property subject thereto and for which adequate reserves in
accordance with GAAP are being maintained;

(e)       Liens (other than any Lien imposed by ERISA)  in connection with
workers' compensation, unemployment insurance and other social security
legislation or consisting of pledges or deposits required in the Ordinary Course
of Business to secure the performance of tenders, statutory obligations, surety,
stay, customs and appeals bonds, bids, leases, governmental contract, trade
contracts, performance and return of money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money) or to secure
liability to insurance carriers;

(f)       Liens consisting of judgment or judicial attachment liens (other than
for payment of taxes, assessments or other governmental charges), provided that
the enforcement of such Liens is effectively stayed and all such Liens secure
claims in the aggregate at any time outstanding for the Credit Parties and their
Subsidiaries not exceeding $250,000;

(g)       easements, rights‑of‑way, zoning and other restrictions, minor defects
or other irregularities in title, and other similar encumbrances incurred in the
Ordinary Course of Business which, either individually or in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the Property subject thereto or interfere in any material respect
with the ordinary conduct of the businesses of any Credit Party or any
Subsidiary of any Credit Party;

(h)       Liens securing Permitted Purchase Money Indebtedness and Permitted
Sale and Leaseback Transaction;

(i)       any interest or title of a lessor or sublessor under any lease
permitted by this Agreement;

(j)       non-exclusive licenses and sublicenses granted by a Credit Party and
leases or subleases (by a Credit Party as lessor or sublessor) to third parties
in the Ordinary Course of Business not interfering with the business of the
Credit Parties or any of their Subsidiaries;

(k)       Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the UCC or, with respect to collecting banks located in the
State of New York, under 4-208 of the Uniform Commercial Code as in effect under
the laws of the State of New York;

(l)       normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on checks, drafts or
other items of payment payable to a Credit Party or any of its Subsidiaries,
including those constituting proceeds of any Collateral, in the course of
collection;



-68-

--------------------------------------------------------------------------------

 

 

(m)      Liens in favor of customs and revenue authorities arising as a matter
of law which secure payment of customs duties in connection with the importation
of goods in the Ordinary Course of Business;

(n)       Liens on the assets of Spitfire Controls (Vietnam) Co. Ltd. securing
Indebtedness permitted by Section 7.1.1(d);

(o)       Liens on the assets of Foreign Subsidiaries securing Indebtedness
permitted by Section 7.1.1(h); and

(p)       Liens on certain Inventory of the Borrower located outside the United
States that secure Indebtedness permitted by Section 7.1.1(i).

7.3.       Compliance with ERISA.  No ERISA Affiliate shall cause or suffer to
exist (a) any event that could result in the imposition of a Lien on any asset
of a Credit Party or a Subsidiary of a Credit Party with respect to any Title IV
Plan or Multiemployer Plan or (b) any other ERISA Event, that would, in the
aggregate, result in Liabilities in excess of $250,000.  No Credit Party shall
cause or suffer to exist any event that could result in the imposition of a Lien
with respect to any Benefit Plan.

7.4.       Consolidations and Mergers.  No Credit Party shall, and no Credit
Party shall suffer or permit any of its Subsidiaries to, merge, consolidate with
or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except upon not less than five (5) Business Days prior written notice to Bank,
(a) any Subsidiary of the Borrower may merge, consolidate or otherwise combine
with or into, convey, transfer, lease or otherwise dispose of all or
substantially all of its assets or stock (whether in one transaction or in a
series of transactions), or dissolve or liquidate into, the Borrower, provided
that the Borrower shall be the continuing or surviving entity and all actions
required to maintain perfected Liens on the Collateral in favor of Bank shall
have been completed and (b) any Foreign Subsidiary may merge with or dissolve or
liquidate into another Foreign Subsidiary, provided if a First Tier Foreign
Subsidiary is a constituent entity in such merger, dissolution or liquidation,
such First Tier Foreign Subsidiary shall be the continuing or surviving entity.

7.5.       Acquisitions and Investments.  No Credit Party shall, and no Credit
Party shall suffer or permit any of its Subsidiaries to, (i) purchase or
acquire, or make any commitment to purchase or acquire any Capital Stock, or any
obligations or other securities of, or any interest in, any Person, including
the establishment or creation of a Subsidiary, or (ii) make or commit to make
any acquisition of all or substantially all of the assets of another Person, or
of any business or division of any Person, including without limitation, by way
of merger, consolidation or other combination or (iii) make or purchase, or
commit to make or purchase, any advance, loan, extension of credit or capital
contribution to or any other investment in any Person including the Borrower,
any Affiliate of the Borrower or any Subsidiary of the Borrower (the items
described in clauses (i),  (ii) and (iii) are referred to as "Investments"),
except for:

(a)       Investments in cash and Cash Equivalents;



-69-

--------------------------------------------------------------------------------

 

 

(b)       Investments by any Credit Party in any other Credit Party and by any
Credit Party in any Foreign Subsidiary; provided, that: (i) the Credit Parties
shall accurately record all intercompany transactions on their respective books
and records; (ii) at the time any such intercompany Investment is made by any
Credit Party and after giving effect thereto, each such Credit Party shall be
Solvent; and (iii) the aggregate amount of such Investments made by the Credit
Parties in Foreign Subsidiaries during any Fiscal Year (excluding retained
earnings of such Foreign Subsidiaries) shall not exceed $250,000;

(c)       Investments received as the non-cash portion of consideration received
in connection with transactions permitted pursuant to Section 7.9(b);

(d)       Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers;

(e)       Investments existing on the Closing Date and set forth in Schedule
7.5; and

(f)       loans or advances to employees permitted under Section 7.8.

7.6.       Restricted Payments.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, (i) declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any Capital Stock, (ii) purchase, redeem
or otherwise acquire for value any Capital Stock now or hereafter outstanding,
(iii) make any payment or prepayment of principal of, premium, if any, interest,
fees, redemption, exchange, purchase, retirement, defeasance, sinking fund or
similar payment with respect to, Indebtedness contractually subordinated to the
Obligations, or (iv) make any loans to the stockholders of Borrower or to any
Affiliates, lineal descendants or spouses of such stockholders, or trusts
established for the benefit of any such Persons (the items described in clauses
(i),  (ii),  (iii) and (iv) above are referred to as "Restricted Payments");
except that any Wholly-Owned Subsidiary of Borrower may declare and pay
dividends to the Borrower or any Wholly-Owned Subsidiary of Borrower, and except
that:

(a)       Borrower may declare and make dividend payments or other distributions
payable solely in its Capital Stock; and

(b)       Borrower may make other Restricted Payments, provided all of the
following conditions are satisfied:

(A)       no Default or Event of Default has occurred and is continuing or would
arise as a result of such Restricted Payment;

(B)       after giving effect to such Restricted Payment, the Credit Parties are
in compliance on a pro forma basis with the covenant set forth in Section 8.1,
recomputed for the most recent fiscal period for which financial statements have
been delivered; and

﻿



-70-

--------------------------------------------------------------------------------

 

 

(C)       after giving effect to such Restricted Payment, Availability is not
less than $7,000,000.

7.7.       Capital Structure.  Except as expressly permitted under Section 7.4,
no Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, make any material changes in its equity capital structure or amend any of
its organization documents in any material respect and, in each case, in any
respect adverse to Bank. 

7.8.       Affiliate Transactions.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, enter into any transaction
with any Affiliate of Borrower or of any such Subsidiary, except:

(a)       as expressly permitted by this Agreement;

(b)       in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm's length transaction with a Person
not an Affiliate of the Borrower or such Subsidiary;

(c)       loans or advances to employees of Credit Parties for travel,
entertainment and relocation expenses and other ordinary business purposes in
the Ordinary Course of Business not to exceed $500,000 in the aggregate
outstanding at any time;

(d)       non-cash loans or advances made by Borrower to employees of Credit
Parties that are simultaneously used by such Persons to purchase Capital Stock
of Borrower; and

(e)       permitted purchases of Equipment by Spitfire Controls (Vietnam) Co.
Ltd. for Spitfire Controls (Vietnam) Co. Ltd.’s operations in an aggregate
amount not to exceed $750,000 in each Fiscal Year.

7.9.       Dispositions.  No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, make any
Disposition or enter into any agreement to make any Disposition, except:

(a)       Dispositions in the Ordinary Course of Business to any Person other
than an Affiliate of a Credit Party of (i) Inventory or (ii) worn out or surplus
Equipment having a fair value not exceeding $500,000 in the aggregate in any
Fiscal Year;

(b)       Dispositions (other than of (i) the Capital Stock of any Credit Party
or any Subsidiary of any Credit Party or (ii) any Accounts of any Credit
Party) not otherwise permitted hereunder which are made for fair market value;
provided, that (A) at the time of any Disposition, no Event of Default shall
exist or shall result from such Disposition, (B) not less than seventy-five
percent (75%) of the aggregate sales price from such Disposition shall be paid
in cash, (C) the aggregate fair market value of all assets so sold by the Credit
Parties and their Subsidiaries, together, shall not exceed in any Fiscal Year
$250,000 and (D) after giving effect to such Disposition, the Credit Parties are
in compliance on a Pro Forma Basis with the covenant



-71-

--------------------------------------------------------------------------------

 

 

set forth in Section 8.1, recomputed for the most recent fiscal month for which
financial statements have been delivered;

(c)       Dispositions of Cash Equivalents;

(d)       non-exclusive licenses and sublicenses granted by a Credit Party and
leases or subleases (by a Credit Party as lessor or sublessor) to third parties
in the Ordinary Course of Business not interfering with the business of the
Credit Parties or any of their Subsidiaries;

(e)       sales or assignments of Factored Collateral pursuant to the Factoring
Documents; and

(f)       Disposition of any common Capital Stock in connection with any
director or employee incentive option or common Capital Stock purchase plan in
existence on the Closing Date disclosed to Bank and any other similar plan
acceptable to Bank in its Permitted Discretion.

7.10.      Change in Business.  No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, engage in any line of business substantially
different from those lines of business carried on by it on the date hereof.

7.11.      Changes in Accounting, Name or Jurisdiction of Organization; Etc.  No
Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, (a) make any significant change in accounting treatment or
reporting practices, except as required by GAAP or the Securities and Exchange
Commission, (b) change the Fiscal Year or method for determining fiscal quarters
of any Credit Party or of any consolidated Subsidiary of any Credit Party,
(c) change its legal name as it appears in official filings in its jurisdiction
of organization, or (d) change its (i) jurisdiction of organization, (ii) chief
executive office, (iii) principal place of business, or (iv) other places of
business or open any new places of business with more than $250,000 of
Collateral in any such place, in the case of clauses (c) or (d), without at
least twenty (20) days' prior written notice to Bank and the acknowledgement of
Bank that all actions required by Bank, including those to continue the
perfection of its Liens, to the extent applicable, have been completed.

7.12.      No Negative Pledges.  No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
restriction or encumbrance of any kind on the ability of any Credit Party or
Subsidiary to pay dividends or make any other distribution on any of such Credit
Party's or Subsidiary's Capital Stock or make other payments and distributions
to Borrower or any other Credit Party.  No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, directly or indirectly, enter
into, assume or become subject to any Contractual Obligation prohibiting or
otherwise restricting the existence of any Lien upon any of the Collateral in
favor of Bank, whether now owned or hereafter acquired.

7.13.      Sale-Leasebacks.  No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, engage in a sale leaseback, synthetic lease
or similar transaction involving any of its assets except for Permitted Sale and
Leaseback Transactions.



-72-

--------------------------------------------------------------------------------

 

 

7.14.      Removal of Collateral.  No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, (a) remove any of the Collateral
(except for Equipment and Inventory in transit) from the locations set forth in
Schedule 5.20 of this Agreement or keep any of the Collateral (except for
Equipment and Inventory in transit) with a fair market value of more than
$250,000 at any other office or location without giving Bank at least twenty
(20) days' prior written notice of such action and complying with the other
terms of this Agreement; provided that such location is within the continental
United States or (b) locate any Inventory in any warehouse which has or will
issue a negotiable warehouse receipt for such Inventory without Bank's prior
consent.

7.15.      Returns and Acquisitions of Inventory.    Borrower shall not
(a) return any Inventory to a supplier, vendor or other Person, whether for
cash, credit or otherwise, unless (i) such return is in the Ordinary Course of
Business; (ii) no Default or Event of Default exists or would result therefrom;
(iii) Bank is promptly notified if the aggregate Net Orderly Liquidation Value
of all Inventory returned in any month exceeds $500,000; and (iv) any payment
received by Borrower for a return is promptly remitted to Bank for application
to the Obligations, (b) acquire or accept any Inventory on consignment or
approval, and Borrower shall take all steps to assure that all Inventory is
produced in accordance with Requirements of Law, including the Fair Labor
Standards Act of 1938 or (c) sell any Inventory on consignment or approval or
any other basis under which the customer may return or require Borrower to
repurchase such Inventory.

8.       FINANCIAL COVENANT.

Until the Obligations are fully paid, performed and satisfied (and all Letters
of Credit have been cancelled and returned to Bank) and no Revolving Commitment
exists, Borrower will, and will cause each other Credit Party to, observe,
perform, and comply with the covenant set forth below in this Section 8.

8.1.       Minimum Fixed Charge Coverage Ratio.  Borrower will not permit the
Fixed Charge Coverage Ratio to be less than (a) 1.00 to 1.00 for the period of
four consecutive fiscal quarters ending on April 30, 2017 or (b) 1.10 to 1.00
for any period of four consecutive fiscal quarters ending on the last day of
each fiscal quarter thereafter.

9.       DEFAULT.

9.1.       Events of Default.  Any of the following shall constitute an "Event
of Default":

(a)       Non-Payment.  Any Credit Party fails to pay when and as required to be
paid herein, any amount of (i) principal of any Loan, or (ii) within 3 Business
Days after the same becomes due, interest on any Loan, including after maturity
of the Loans, or any obligation in respect of any LC Disbursement or any fee or
any other amount payable hereunder or pursuant to any other Loan Document;

(b)       Representation or Warranty.  Any representation, warranty or
certification by or on behalf of any Credit Party or any of its Subsidiaries
made or deemed made herein, in any other Loan Document, or which is contained in
any certificate, document or financial or other statement by any such Person, or
their respective Responsible Officers, furnished at any



-73-

--------------------------------------------------------------------------------

 

 

time under this Agreement, or in or under any other Loan Document, shall prove
to have been incorrect in any material respect (without duplication of other
materiality qualifiers contained therein) on or as of the date made or deemed
made;

(c)       Specific Defaults.  Any Credit Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.1,  6.2(a),  6.2(c),
 6.2(d),  6.2(e),  6.2(f),  6.2(g),  6.2(h),  6.3,  6.4,  6.6,  6.7,  6.9,
 6.10,  6.11,  6.13,  6.14,  6.18,  7 or 8;

(d)       Other Defaults.  Any Credit Party or Subsidiary of any Credit Party
fails to perform or observe any other term, covenant or agreement contained in
this Agreement or any other Loan Document, and such default shall continue
unremedied for a period of thirty (30) days after the earlier to occur of
(i) the date upon which a Responsible Officer becomes aware of such default or
(ii) the date upon which written notice thereof is given to the Borrower by
Bank;

(e)       Cross Default.  Any Credit Party or any Subsidiary of any Credit Party
(i) fails to make any payment in respect of any Indebtedness (other than the
Obligations) or Contingent Obligation (other than the Obligations) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $500,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
document relating thereto on the date of such failure; or (ii) fails to perform
or observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation, if the effect of such failure, event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause such
Indebtedness to be declared to be due and payable prior to its stated maturity,
or such Contingent Obligation to become payable or cash collateral in respect
thereof to be demanded;

(f)       Involuntary Proceedings.  An involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of a Credit Party or any Subsidiary of
any Credit Party or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, and, in any such case, such proceeding or petition
shall continue undismissed or unstayed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered; or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Credit Party or any Subsidiary of any Credit Party or
for a substantial part of its assets, and, in any such case, such appointment
shall continue undischarged or unstayed for sixty (60) days or an order or
decree approving or ordering any of the foregoing shall be entered;

(g)       Voluntary Proceedings.  Any Credit Party or any Subsidiary of any
Credit Party shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of any, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in



-74-

--------------------------------------------------------------------------------

 

 

Section 9.1(f), (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for such
Credit Party or Subsidiary of any Credit Party or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(h)       Monetary Judgments.  One or more judgments, non-interlocutory orders,
decrees or arbitration awards shall be entered against any one or more of the
Credit Parties or any of their respective Subsidiaries involving in the
aggregate a liability of $500,000 or more (excluding amounts covered by
insurance to the extent the relevant independent third party insurer has not
denied coverage therefor), and the same shall remain unsatisfied, unvacated and
unstayed pending appeal for a period of thirty (30) days after the entry
thereof;

(i)       Non-Monetary Judgments.  One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Subsidiaries which has or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
there shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

(j)       Collateral.  Any material provision of any Loan Document shall for any
reason cease to be valid and binding on or enforceable against any Credit Party
or any Credit Party shall so state in writing or bring an action to limit its
obligations or liabilities thereunder; or any Collateral Document shall for any
reason (other than pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason (other than the failure of Bank to take
any action within its control) cease to be a perfected and first priority
security interest subject only to Permitted Liens that are expressly allowed to
have priority over Bank's Liens;

(k)       Change of Control.  A Change of Control shall occur;

(l)       Invalidity of Subordination Provisions.  The subordination provisions
of any agreement or instrument governing any Subordinated Indebtedness shall for
any reason be revoked or invalidated, or otherwise cease to be in full force and
effect, or any Person shall contest in any manner the validity or enforceability
thereof or deny that it has any further liability or obligation thereunder, or
the Obligations, for any reason shall not have the priority contemplated by this
Agreement or such subordination provisions;

(m)      Invalidity of Loan Documents.  (i) Any Guarantor repudiates, revokes or
attempts to revoke its Guaranty, (ii) any Credit Party or third party denies or
contests the validity or enforceability of any Loan Documents or Obligations, or
(iii) the perfection or priority of any Lien granted to Bank, or any Loan
Document, ceases to be in full force or effect for any reason (other than a
waiver or release by Bank); or

(n)       Criminal Proceeding.  There is instituted against any Credit Party any
criminal proceeding for which forfeiture of any asset is a potential penalty, or
any Credit Party is enjoined, restrained or in any way prevented by order of any
Governmental Authority from



-75-

--------------------------------------------------------------------------------

 

 

conducting any material part of its business affairs and such order is not
completely stayed, to the satisfaction of Bank, or dissolved within five (5)
Business Days from the effective date of such order.

9.2.       Remedies.  Upon the occurrence and during the continuance of any
Event of Default, Bank may:

(a)       declare all or any portion of the Revolving Commitment to make Loans
and/or Bank's obligations to issue Letters of Credit to be suspended or
terminated, whereupon the Revolving Commitment and/or obligations shall
forthwith be suspended or terminated;

(b)       declare all or any portion of the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable; without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by each Credit
Party;

(c)       take possession of the Collateral and maintain such possession on any
Credit Party's premises at no cost to Bank, or remove the Collateral, or any
part thereof, to such other place(s) as Bank may desire;

(d)       enter any premises on which the Collateral, or any part or records
thereof, may be situated and remove the same therefrom, for which action no
Credit Party will assert against Bank any claim for trespass, breach of the
peace or similar claim and no Credit Party will hinder Bank's efforts to effect
such removal;

(e)       require any Credit Party, at its cost, to assemble the Collateral and
make it available at a place designated by Bank;

(f)       collect, compromise, take, sell or otherwise deal with the Collateral
and proceeds thereof in its own name or in the name of the applicable Credit
Party, including (i) bringing suit on any one or more of the accounts, chattel
paper, instruments, documents, leases or other agreements constituting
Collateral (collectively, "Contracts") in the name of such Credit Party or Bank,
and exercise all such other rights respecting the Contracts, in the name of such
Credit Party or Bank, including the right to accelerate or extend the time of
payment, settle, release in whole or in part any amounts owing on any Contract
and issue credits in the name of such Credit Party or Bank, and including
proceeding against any collateral or security provided in respect of any
Contract, and (ii) bringing suit on any one or more of the general intangibles
constituting Collateral, in the name of such Credit Party or Bank, and exercise
all such other rights respecting the general intangibles, including the right to
accelerate or extend the time of payment, settle, release in whole or in part
any amounts owing on any such general intangible and issue credits in the name
of such Credit Party or Bank, and including proceeding against any collateral or
security provided in respect of any such general intangible;

(g)       sell part or all of the Collateral at public or private sale(s), for
cash, upon credit or otherwise, at such prices and upon such terms as Bank deems
advisable, at Bank's discretion, and Bank may, if Bank deems it reasonable,
postpone or adjourn any sale of the Collateral from time to time by an
announcement at the time and place of sale or by



-76-

--------------------------------------------------------------------------------

 

 

announcement at the time and place of such postponed or adjourned sale, without
being required to give a new notice of sale, and without being obligated to make
any sale of the Collateral regardless of notice of sale having been given, and
Bank may purchase any Collateral at such public or private sale(s) and, in lieu
of actual payment of the purchase price, may set off the amount of such price
against the Obligations;

(h)       to the extent Bank has not so acted or is currently so acting pursuant
to the other terms of this Agreement, notify the applicable Credit Party's
customers, Account Debtors and any other Persons (i) obligated on the Collateral
to make payment or otherwise render performance to or for the benefit of Bank
and (ii) that, without limiting the generality of clause (i), the Contracts and
general intangibles constituting Collateral have been assigned to Bank and that
payments should be made directly to Bank;

(i)       require any Credit Party, using such form as Bank may approve, to
notify such Credit Party's customers, Account Debtors and any other Persons, and
to indicate on all of such Credit Party's correspondence to such customers,
Account Debtors and other Persons, that the Contracts and general intangibles
constituting Collateral must be paid to Bank directly;

(j)       sign any indorsements, assignments or other writings of conveyance or
transfer in connection with any disposition of the Collateral;

(k)       sell, assign, transfer or otherwise dispose of all or any part of the
Collateral in any manner permitted by law and do any other thing and exercise
any other right or remedy which Bank may, with or without judicial process, do
or exercise under applicable law, and in any such sale Bank may sell, assign,
transfer or otherwise dispose of all or any part of the Collateral without
giving any warranties and Bank may specifically disclaim any warranties of
title and the like;

(l)       apply for and have a receiver appointed under state or federal law by
a court of competent jurisdiction in any action taken by Bank to enforce its
rights and remedies under this Agreement and, as applicable, the other Loan
Documents, in order to manage, protect, preserve, and sell and otherwise dispose
of all or any portion of the Collateral and continue the operation of the
business of the Credit Parties, and to collect all revenues and profits thereof
and apply the same to the payment of all expenses and other charges of such
receivership, including the compensation of the receiver, and to the payment of
the Obligations until a sale or other disposition of such Collateral is finally
made and consummated;

(m)      enforce the obligations of an Account Debtor or other Person obligated
on Collateral and exercise the rights of the debtor with respect to the
obligation of the Account Debtor or other Person obligated on Collateral to make
payment or otherwise render performance to any Credit Party, and with respect to
any property that secures the obligations of the Account Debtor or other Person
obligated on Collateral, in any case directly or through collection agencies or
other collection specialists;

(n)       receive, open and dispose of mail addressed to any Credit Party, and
notify postal authorities to deliver any such mail to an address designated by
Bank;

(o)       make and adjust claims under insurance policies;



-77-

--------------------------------------------------------------------------------

 

 

(p)       without limiting the provisions of Section 10.8, apply (or instruct
another Person to apply) to the Obligations the balance of any deposit account
that is part of the Collateral; and/or

(q)       exercise all other rights and remedies available to it under the Loan
Documents or applicable law;

provided,  however, that upon the occurrence of any event specified in
Section 9.1(f) or 9.1(g) above (in the case of Section 9.1(f) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
Bank to make Loans and to issue Letters of Credit shall automatically terminate
and the unpaid principal amount of all outstanding Loans and all interest and
other amounts as aforesaid shall automatically become due and payable without
further act of Bank.  In connection with the foregoing, Bank shall not deliver a
Control Notice (as defined in the Imported Goods Agreement) pursuant to the
Imported Goods Agreement unless an Event of Default has occurred and is
continuing.

9.3.       Waivers by Credit Parties.  Each Credit Party acknowledges that
portions of the Collateral could be difficult to preserve and dispose of and be
further subject to complex maintenance and management.  Accordingly, Bank, in
exercising its rights under this Section 9, shall have the widest possible
latitude to preserve and protect the Collateral and Bank's security interest in
and Lien thereon.  Moreover, each Credit Party acknowledges and agrees that Bank
shall have no obligation to, and such Credit Party hereby waives to the fullest
extent permitted by law any right that it may have to require Bank to, (a) clean
up or otherwise prepare any of the Collateral for sale, (b) pursue any Person to
collect any of the Obligations, or (c) exercise collection remedies against any
Persons obligated on the Collateral.  Bank's compliance with applicable local,
state or federal law requirements, in addition to those imposed by the UCC, in
connection with a disposition of any or all of the Collateral will not be
considered to adversely affect the commercial reasonableness of any disposition
of any or all of the Collateral under the UCC.

9.4.       Notice of Disposition; Allocations.  If any notice is required by law
to effectuate any sale or other disposition of the Collateral, (a) Bank will
give the applicable Credit Party written notice of the time and place of any
public sale or of the time after which any private sale or other intended
disposition thereof will be made, and at any such public or private sale, Bank
may purchase all or any of the Collateral, and (b) Bank and each Credit Party
agree that such notice will not be unreasonable as to time if given in
compliance with this Agreement ten (10) days prior to any sale or other
disposition.  The proceeds of the sale will be applied first to all costs and
expenses of such sale including attorneys' fees and other costs and expenses,
and second to the payment of all Obligations in the manner and order determined
by Bank in its discretion.  The Credit Parties shall remain liable to Bank for
any deficiency.  Unless otherwise directed by law, Bank will return any excess
to the Credit Parties.

9.5.       Rights Not Exclusive.  The rights provided for in this Agreement and
the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.



-78-

--------------------------------------------------------------------------------

 

 

9.6.       Equitable Relief.  Each Credit Party recognizes that, in the event
such Credit Party fails to perform, observe or discharge any of its obligations
or liabilities under this Agreement, any remedy of law may prove to be
inadequate relief to Bank; therefore, each Credit Party agrees that Bank, if
Bank so requests, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

10.      MISCELLANEOUS.

10.1.      Notices.

10.1.1.   Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 10.1.2 below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or, subject to Section 10.1.2, electronic
communication, as follows:

﻿

﻿

 

 

﻿

(a)

if to any Credit Party, to Borrower at:

﻿

 

 

﻿

 

SigmaTron International, Inc.

﻿

 

2201 Landmeier Road

﻿

 

Elk Grove Village, Illinois  60007

﻿

 

Attention:  Linda Frauendorfer, CFO

﻿

 

Fax: (847) 956-9801

﻿

 

Email:  linda.frauendorfer@sigmatronintl.com

﻿

 

 

﻿

with a copy to:

﻿

 

 

﻿

 

Howard & Howard Attorneys PLLC

﻿

 

200 South Michigan Avenue; Suite 1100

﻿

 

Chicago, IL 60604

﻿

 

Attention:  Henry J. Underwood

﻿

 

Fax: (312) 456-3685

﻿

 

Email:  hju@h2law.com

﻿

 

 

﻿

(b)

if to Bank at:

﻿

 

 

﻿

 

U.S. Bank National Association

﻿

 

209 South LaSalle Street, Suite 300

﻿

 

Chicago, Illinois  60604

﻿

 

Attention:  Portfolio Manager

﻿

 

Fax:  (312) 325-8905

﻿

 

Email:  jeffrey.kessler@usbank.com

﻿

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given





-79-

--------------------------------------------------------------------------------

 

 

during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient.

10.1.2.   Bank or the Borrower (on behalf of the Credit Parties) may, in its
discretion, agree to accept notices and other communications (including, without
limitation, Borrowing Base Certificates) to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
Bank otherwise prescribes, all such notices and other communications (a) sent to
an e-mail address shall be deemed received upon the sender's receipt of an
acknowledgement from the intended recipient (such as by the "return receipt
requested" function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and
(b) posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefor.

10.1.3.   Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.

10.2.      Waivers; Amendments.

10.2.1.   No failure or delay by Bank in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of Bank hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that it would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Credit Party therefrom shall in any event be effective
unless the same shall be permitted by Section 10.2.2, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether Bank may have had notice or knowledge of such
Default at the time.

10.2.2.   Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (a) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by Borrower and the Bank or, (b) in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by Bank and the
Credit Party or Credit Parties that are parties thereto.

10.3.      Expenses; Indemnification.

10.3.1.   Each Credit Party shall pay (a) all reasonable out of pocket expenses
incurred by Bank and its Affiliates, including the reasonable fees, charges and
disbursements of

﻿



-80-

--------------------------------------------------------------------------------

 

 

counsel for Bank, in connection with the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions of
the Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated), (b) all reasonable out-of-pocket expenses
incurred by Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, (c) all
out-of-pocket expenses incurred by Bank, including the fees, charges and
disbursements of any counsel for Bank, in connection with the enforcement,
collection or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (d) expenses incurred in connection with
assessing and responding to any subpoena, garnishment or similar process served
on Bank relating to any Credit Party, any Collateral, any Guarantor, any Loan
Document or the extensions of credit evidenced thereby.  Expenses being
reimbursed by the Credit Parties under this Section include, without limiting
the generality of the foregoing, reasonable costs and expenses incurred in
connection with:

(i)        appraisals and insurance reviews, subject to Section 6.2(l);

(ii)       field examinations and the preparation of reports based on the fees
charged by a third party retained by Bank or the internally allocated fees for
each Person employed by Bank with respect to each field examination (which, for
informational purposes, are currently equal to $850 per day plus related costs
and expenses), but Credit Parties' obligation to reimburse expenses incurred in
connection therewith is limited to examinations conducted twice a year per
location unless an Event of Default has occurred and is continuing;

(iii)      taxes, fees and other charges for (A) lien and title searches and
title insurance and (B) recording any Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue Bank's Liens;

(iv)       sums paid or incurred to take any action required of any Credit Party
under the Loan Documents that such Credit Party fails to pay or take; and

(v)        forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining each Special Depositary Account and
Lock Box, and costs and expenses of preserving and protecting the Collateral.

All of the foregoing costs and expenses may be charged to Borrower as Revolving
Loans or to another deposit account, all as described in Section 2.15.3.

10.3.2.   Each Credit Party shall indemnify Bank and each Related Party of Bank
(each such Person being called an "Indemnitee") against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (a) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation



-81-

--------------------------------------------------------------------------------

 

 

of the transactions contemplated hereby, (b) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (c) any actual or alleged presence or release of Hazardous Materials on
or from any Property owned or operated by any Credit Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Credit
Party or any of its Subsidiaries, (d) the failure of any Credit Party to deliver
to Bank the required receipts or other required documentary evidence with
respect to a payment made by such Credit Party for Taxes pursuant to
Section 2.14, or (e) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

10.3.3.   To the extent permitted by applicable law, no Credit Party shall
assert, and each hereby waives and acknowledges that no other Person shall have,
any claim against any Indemnitee, on any theory of liability, for lost profits
or special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated hereunder, any Loan or Letter of Credit or the use of the proceeds
thereof.

10.3.4.   All amounts due under this Section 10.3 shall be payable not later
than three (3) Business Days after written demand therefor.

10.3.5.   Without limiting the provisions of Section 2.14.3, this Section 10.3
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

10.4.      Successors and Assigns.

10.4.1.   So long as an Event of Default has occurred and is continuing, Bank
shall have the right to assign this Agreement and the other Loan Documents.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of Bank that issues any Letter of Credit), except that
no Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Bank.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in Section 10.4.2) and,
to the extent expressly contemplated hereby, the Related Parties of Bank) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

10.4.2.   (a) So long as an Event of Default has occurred and is continuing,
Bank may, without the consent of Borrower, sell participations to one or more
banks or other entities

﻿



-82-

--------------------------------------------------------------------------------

 

 

(a "Participant") in all or a portion of Bank's rights and obligations under
this Agreement (including all or a portion of its Revolving Commitment and the
Loans owing to it); provided that (i) Bank's obligations under this Agreement
shall remain unchanged, (ii) Bank shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) Borrower shall
continue to deal solely and directly with Bank in connection with Bank's rights
and obligations under this Agreement.  Any agreement or instrument pursuant to
which Bank sells such a participation shall provide that Bank shall retain the
sole right to enforce this Agreement and to approve any amendment, modification
or waiver of any provision of this Agreement.  Subject to paragraph (b) of this
Section 10.4.2, Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12,  2.13 and 2.14.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.8 as though it
were Bank, provided such Participant agrees to be subject to Section 2.14.3 as
though it were Bank.

(b)       A Participant shall not be entitled to receive any greater payment
under Section 2.12 or 2.14 than Bank would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with Borrower's prior written
consent. 

10.4.3.   Bank may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of Bank,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for Bank as a party hereto.

10.5.      Survival.  All covenants, agreements, representations and warranties
made by the Credit Parties in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that Bank may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Revolving Commitment has not expired or
terminated.  The provisions of Sections 2.12,  2.13,  2.14,  9 and 10.3 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Revolving Commitment or the
termination of this Agreement or any provision hereof.

10.6.      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to Bank constitute the entire contract among the parties relating to the subject



-83-

--------------------------------------------------------------------------------

 

 

matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 3.1, this Agreement shall become effective when it shall have been
executed by Bank and when Bank shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

10.7.      Severability.  Any provision of any Loan Document held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

10.8.      Right of Setoff.  All cash, moneys, investment property and other
properties of any Credit Party and the proceeds thereof now or hereafter held or
received by Bank from or for the account of such Credit Party, including any and
all deposits (general or special, time or demand, provisional or final), account
balances and credits of such Credit Party with Bank or any Affiliate of Bank at
any time existing, (a) are part of the Collateral, (b) will be held as security
for the Obligations, and (c) may be set off and applied against any or all
Obligations at any time following the occurrence and during the continuance of
an Event of Default, and Bank has the right at any time during the continuance
of an Event of Default to refuse to allow withdrawals from any account of such
Credit Party, irrespective of whether or not Bank shall have made any demand
under the Loan Documents and although such obligations may be unmatured.  Each
Credit Party authorizes Bank's Affiliates to pay or to deliver to Bank any
deposits or all supporting obligations, or other sums credited by Bank's
Affiliates, or due from Bank's Affiliates to such Credit Party, for application
against any or all Obligations, at any time upon the occurrence of any Event of
Default, all without further notice to such Credit Party or any other Person
(such notice being expressly waived) and without any necessity on Bank's part to
resort to other security or sources of reimbursement for the Obligations.  The
rights given to Bank hereunder are cumulative with Bank's other rights and
remedies, including other rights of setoff.  Bank may give notice of the above
grant of a security interest in, and assignment of, such deposits and other sums
to any Affiliate of Bank.  Bank has authorization to, and may make any suitable
arrangements with, any Affiliate of Bank for effectuation thereof, and each
Credit Party hereby irrevocably appoints Bank as its attorney-in-fact to collect
any and all such deposits or other sums to the extent any such payment is not
made to Bank by any Affiliate of Bank.

10.9.      Governing Law; Jurisdiction; Consent to Service of Process.

10.9.1.   The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the internal laws (but otherwise without regard to the conflict of laws
provisions) of the State of Illinois,  but giving effect to federal laws
applicable to national banks.

10.9.2.   Subject to the last sentence of this Section 10.9.2, each Credit Party
hereby irrevocably and unconditionally agrees that it will not commence any
action, litigation or



-84-

--------------------------------------------------------------------------------

 

 

proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against Bank or any of its Related Parties in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the U.S.
Federal or Illinois State courts sitting in Chicago, Illinois, and each of the
parties hereto hereby irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such Illinois
State or, to the extent permitted by law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
any other Loan Document shall affect any right that Bank may otherwise have to
bring any action or proceeding against any Credit Party or its properties in the
courts of any other jurisdiction.

10.9.3.   Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 10.9.2.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

10.9.4.   Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.1.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

10.10.     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

10.11.     Confidentiality.  Bank agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates' directors, officers, employees and agents, including
accountants, legal counsel and other advisors on a need to know basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Requirement of Law or by any subpoena
or similar legal process, (d) to any

﻿



-85-

--------------------------------------------------------------------------------

 

 

other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Credit Parties
and their obligations, (g) with the consent of Borrower, (h) in league table
measurements or in any tombstone or other advertising materials so long as the
Information is limited to identifying the Credit Parties and type of loan
extended hereunder (and the Credit Parties consent to the publication of such
tombstone or other advertising materials) or (i) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to Bank on a non-confidential basis from a
source other than a Credit Party.  For the purposes of this Section,
"Information" means all information received from a Credit Party relating to a
Credit Party or its business, other than any such information that is available
to Bank on a non-confidential basis prior to disclosure by a Credit Party;
provided that, in the case of information received from a Credit Party after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

10.12.     Nonreliance; Violation of Law.  Bank hereby represents that it is not
relying on or looking to any margin stock for the repayment of the Borrowings
provided for herein.  Anything contained in this Agreement to the contrary
notwithstanding, Bank shall not be obligated to extend credit to the Borrower in
violation of any Requirement of Law.

10.13.     USA PATRIOT Act.  Bank hereby notifies the Credit Parties that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Credit Parties, which
information includes the name and address of the Credit Parties and other
information that will allow Bank to identify the Credit Parties in accordance
with the PATRIOT Act.

10.14.     Disclosure.  Each Credit Party and Bank hereby acknowledges and
agrees that Bank and/or its Affiliates from time to time may hold investments
in, make other loans to or have other relationships with any of the Credit
Parties and their respective Affiliates.

10.15.     Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") which may be contracted for, charged, taken,
received or reserved by Bank in accordance with applicable law, the rate of
interest payable in respect of such Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to Bank in
respect of other Loans or periods shall be increased (but not above the Maximum
Rate



-86-

--------------------------------------------------------------------------------

 

 

therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by Bank. 

10.16.     Agreement Jointly Drafted.  The parties agree that this Agreement
shall not be construed against any party to this Agreement on the grounds that
such party drafted this Agreement, but shall be construed as if all parties
jointly prepared this Agreement, and any uncertainty or ambiguity shall not on
such grounds be interpreted against any one party.

10.17.     Advice of Counsel Obtained.  Each of the parties acknowledges and
represents that it has had the opportunity to consult with legal, financial, and
other professional advisors as it deems appropriate in connection with its
consideration and execution of this Agreement.  Each undersigned party further
represents and declares that in executing this Agreement, it has relied solely
upon its own judgment, belief and knowledge, and the advice and recommendation
of its own professional advisors, concerning the nature, extent and duration of
its rights, obligations and claims; that it has reviewed its records, evaluated
its position and conducted due diligence with regard to all rights, claims or
causes of action whatsoever with respect to any and all other parties; and that
it has not been influenced to any extent whatsoever in executing this Agreement
by any representations or statements made by the other party or its
representatives, except those expressly contained herein. 

[Signature Pages Follow]

 

-87-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

﻿

 

 

 

 

﻿

BORROWER:

 

﻿

 

 

 

 

﻿

SIGMATRON INTERNATIONAL, INC.

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

By:

/s/ 

Linda K. Frauendorfer

 

﻿

Name:

Linda K. Frauendorfer

 

﻿

Title:

Chief Financial Officer

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

BANK:

 

﻿

 

 

 

 

﻿

U.S. BANK NATIONAL ASSOCIATION

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

By:

/s/ 

Lynne Ciaccia

 

﻿

Name:

Lynne Ciaccia

 

﻿

Title:

Authorized Officer

 

﻿

 

 

 

 

﻿



 

Signature Page to Loan and Security Agreement

--------------------------------------------------------------------------------